Exhibit 10.4
 
 
 
Execution Copy
 
 
 
 
 
 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
ANTs SOFTWARE INC.,
 
INVENTA TECHNOLOGIES, INC.,
 
ANTS HOLDINGS, INC.
 
AND
 
ROBERT T. HEALEY AS STOCKHOLDERS’ REPRESENTATIVE
 
Dated as of May 15, 2008
 
 
 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
 
 

ARTICLE I THE MERGER; MERGER CONSIDERATION
2
          1.1
The Merger. 
2
  1.2 
Effective Time. 
2
  1.3 
Closing of the Merger. 
2
  1.4 
Effects of the Merger. 
2
  1.5 
Certificate of Incorporation and Bylaws. 
2
  1.6 
Board of Directors. 
3
  1.7 
Officers. 
3
  1.8  Conversion of Shares. 
3
  1.9 
Merger Consideration. 
4
  1.10 
Other Payments. 
4
  1.11 
Surrender and Distribution. 
5
  1.12 
Appraisal Rights. 
6
  1.13  Withholding Rights
6
     
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF COMPANY
6
     
 
  2.1
Organization of Company 
6
  2.2 
Company’s Capital Structure 
6
  2.3 
Authority 
7
  2.4 
No Conflict 
7
  2.5 
Consents 
8
  2.6 
Ownership of Assets. 
8
  2.7   Company’s Financial Statements 
9
  2.8 
No Undisclosed Liabilities. 
10
  2.9
No Changes.  
11
  2.10 
Tax Matters. 
13
  2.11 
Restrictions on Business Activities 
14
  2.12 
Title to Properties; Absence of Liens and Encumbrances; Condition of
 
    Equipment 
14
  2.13 
Company Intellectual Property. 
15
  2.14 
Agreements, Contracts and Commitments. 
17
  2.15 
Interested Party Transactions 
18
  2.16 
Governmental Authorization. 
19
  2.17 
Litigation. 
19
  2.18 
Accounts Receivable 
19
  2.19 
Minute Books 
19
 
2.20 
Environmental Matters 
19
  2.21 
Brokers’ and Finders’ Fees 
20
  2.22 
Employee Benefit Plans. 
20
  2.23 
Insurance. 
21

 
- i -

--------------------------------------------------------------------------------


 

 
2.24 
Compliance with Laws 
21
  2.25 
Warranties; Indemnities 
22
 
2.26
Complete Copies of Materials and Documents 
22
 
2.27 
Company Employee Work Permit Status 
22
 
2.28 
Representations Complete 
22
 
2.29 
Limitation to United States Laws. 
22
 
2.30 
No Other Representations or Warranties; Disclosure Schedules. 
23
 
2.31 
No Knowledge of Misrepresentations or Omissions. 
23
 
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
23
   
 
    3.1
Organization, Standing and Corporate Power. 
23
  3.2 
Authority 
24
  3.3  Capitalization.
24
  3.4 
Buyer Intellectual Property 
25
  3.5 
SEC Filings; Financial Statements. 
26
 
3.6 
Absence of Certain Changes or Events 
27
  3.7 
Litigation 
27
 
3.8 
Representations Complete 
27
 
3.9 
Matters Regarding the Buyer’s Stock. 
28
 
3.10 
No Knowledge of Misrepresentations or Omissions.  
28
 
3.11 
Brokers’ and Finders’ Fees. 
28
  3.12 
No Other Representations or Warranties; Disclosure Schedules. 
28
        ARTICLE IV CONDUCT PRIOR TO THE CLOSING
29
          4.1
Conduct of Business 
29
  4.2 
No Solicitation. 
31
        ARTICLE V ADDITIONAL AGREEMENTS
32
          5.1
Access to Information 
32
  5.2 
Confidentiality 
32
  5.3 
Expenses 
33
  5.4 
Public Disclosure 
33
  5.5 
Consents 
33
  5.6 
Taking of Necessary Action; Further Action  
33
  5.7 
Notification of Certain Matters 
33
  5.8 
Additional Documents and Further Assurances 
33
  5.9 
New Employment Arrangements  
34
  5.10 
Post-Closing Audit 
34
        ARTICLE VI CONDITIONS TO THE MERGER
34
          6.1 Conditions to Obligations of Each Party to Effect the Merger
34
  6.2 
Additional Conditions to Obligations of Company 
34
  6.3
Additional Conditions to the Obligations of Buyer and Acquisition Sub 
35
        ARTICLE VII SURVIVAL; LIMITATION OF LIABILITY; INDEMNIFICATION
37
          7.1
Survival of Representations and Warranties 
37

 
- ii -

--------------------------------------------------------------------------------


 

  7.2 
Company Indemnification 
38
  7.3 
Buyer’s Indemnification. 
39
  7.4 
Stockholder’s Indemnification. 
39
  7.5 
Limitations; Maximum Payments; Remedies 
39
  7.6 
Payment; Procedure for Indemnification. 
40
  7.7 
Payment 
42
 
7.8 
Sole Remedy. 
43
 
7.9 
Termination Upon Change of Control 
43
        ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
43
          8.1
Termination 
43
  8.2 
Effect of Termination 
44
  8.3 
Amendment 
44
  8.4 
Extension; Waiver 
44
        ARTICLE IX CLOSING
44
          9.1
Deliveries of the Buyer and Acquisition Sub. 
44
  9.2 
Deliveries of the Company. 
45
        ARTICLE X POST CLOSING COVENANTS
46
          10.1
Further Cooperation. 
46
  10.2 
Confidentiality. 
46
  10.3 
Maintenance of Books and Records. 
46
        ARTICLE XI TAX MATTERS
46
          11.1
Tax Returns. 
46
  11.2 
Cooperation on Tax Matters. 
47
  11.3 
Certain Taxes. 
47
        ARTICLE XII GENERAL PROVISIONS
48
          12.1
The Stockholders’ Representative. 
48
  12.2 
Notices 
51
  12.3 
Interpretation 
52
  12.4 
Counterparts 
52
  12.5 
Entire Agreement; Assignment 
52
  12.6 
Severability 
52
  12.7 
Other Remedies 
53
  12.8 
Governing Law 
53
  12.9 
Forum and Venue 
53
  12.10  Rules of Construction
53
  12.11  No Waiver of Rights.
53
  12.12  Section and Paragraph Titles.
53
  12.13  Legal Fees.
53
     
 
ARTICLE XIII DEFINITIONS
54
          13.1
Certain Definitions. 
54

 
- iii -

--------------------------------------------------------------------------------


 
Schedules


Schedule 1.6 – Acquisition Subsidiary Directors
Schedule 1.7 – Acquisition Subsidiary Officers
Schedule 1.10 – Company Note Holders
Schedule 2.1 – Jurisdictions in which Qualified to do Business
Schedule 2.4 – No Conflict
Schedule 2.5 – Consents
Schedule 2.6 – Permitted Encumbrances
Schedule 2.7 – Company’s Unaudited Financial Statements
Schedule 2.8 – Undisclosed Liabilities
Schedule 2.9 – Changes since Latest Balance Sheet
Schedule 2.9(k) – Increases in Compensation
Schedule 2.10 – Tax Matters
Schedule 2.12(a) – Real Property
Schedule 2.12(c) – Equipment
Schedule 2.13(a) – Company Registered Intellectual Property Rights
Schedule 2.13(b) – Intellectual Property Rights with Encumbrances
Schedule 2.13(f) – Company Intellectual Property Agreements
Schedule 2.13(g) – Intellectual Property Indemnification Agreements
Schedule 2.13(i) – Defects in Company Registered Intellectual Property
Schedule 2.13(p) – Company Subsidies
Schedule 2.14(a) – Agreements
Schedule 2.17 – Litigation
Schedule 2.22(a) – Employee Benefits
Schedule 2.22(e) – Parachute Payments
Schedule 2.23 – Insurance
Schedule 3.3(a) – Buyer Capitalization
Schedule 3.7 – Buyer Litigation
Schedule 5.5 – Required Consents
Schedule 5.9 – Employment Offers
Schedule 6.3(e) – Key Employees


Exhibits


Exhibit A – Shareholders; Ownership
Exhibit B – Certificate of Merger
Exhibit C – Form of Note
Exhibit D – Form of Letter of Transmittal
Exhibit E – Form of Pledge Agreement
Exhibit F – Indebtedness Modification
Exhibit G – Stockholders’ Representative Agreement

 
- iv -

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of May 15, 2008 among ANTs software, inc., a Delaware corporation (“Buyer”),
ANTs Holdings, Inc., a Delaware corporation and wholly owned direct subsidiary
of Buyer (“Acquisition Sub”), Inventa Technologies, Inc., a Delaware corporation
(“Inventa” or “Company”), and Robert T. Healey, solely in his capacity as
Stockholders’ Representative (“Stockholders’ Representative”).
 
RECITALS
 
A. WHEREAS, Buyer has formed Acquisition Sub for the sole purpose of merging it
with and into the Company and acquiring the Company as a wholly-owned
Subsidiary.
 
B. WHEREAS, The board of directors of the Company has determined that the
transactions contemplated hereby are in the best interests of the Company, and
has adopted this Agreement and approved the Merger (as defined below), upon the
terms and subject to the conditions set forth in this Agreement.
 
C. WHEREAS, the board of directors of Buyer (on its own behalf and as the sole
stockholder of Acquisition Sub) and the board of directors of Acquisition Sub
have determined that the transactions contemplated hereby are in the respective
best interests of Buyer and Acquisition Sub, and have adopted this Agreement and
approved the Merger (as defined below), upon the terms and subject to the
conditions set forth in this Agreement.
 
D. WHEREAS, the respective boards of directors of Buyer, Acquisition Sub and the
Company have each (a) approved and declared advisable the Merger, upon the terms
and subject to the conditions set forth herein, whereby each issued and
outstanding share of Common Stock, par value $0.001 per share, of the Company
(other than Dissenting Shares (as defined in Section 1.12 hereof)) will be
converted into the Common Merger Consideration (as defined in Section 1.8(a)
hereof) and (b) approved this Agreement upon the terms and subject to the
conditions set forth herein.
 
E. WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
is intended to be, and by being signed by Buyer, Company and Acquisition Sub is,
adopted as a plan of reorganization within the meaning of Section 368(a) of the
Code.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the parties
agree as follows:
 
- 1-

--------------------------------------------------------------------------------


 
ARTICLE I
 
THE MERGER; MERGER CONSIDERATION
 
1.1 The Merger.  At the Effective Time and upon the terms and subject to the
conditions of this Agreement and in accordance with the General Corporation Law
of the State of Delaware, as amended and supplemented from time to time (the
“DGCL”), Acquisition Sub shall be merged with and into the Company (the
“Merger”).  Following the Merger, the Company shall continue as the surviving
corporation (the “Surviving Corporation”) and the separate corporate existence
of Acquisition Sub shall cease.  The existence of the Company shall continue
unaffected and unimpaired by the Merger, and, as the Surviving Corporation, it
shall be governed by the DGCL.
 
1.2 Effective Time.  Subject to the terms and conditions set forth in this
Agreement, a certificate of merger substantially in the form attached hereto as
Exhibit B (the “Certificate of Merger”) shall be duly executed by the Company
and Acquisition Sub and thereafter delivered to the Secretary of State of the
State of Delaware for filing pursuant to the DGCL on the Closing Date (as
defined below).  The Merger shall become effective at such time as a properly
executed and certified copy of the Certificate of Merger is duly filed with the
Secretary of State of the State of Delaware in accordance with the DGCL or such
later time as Buyer and the Company may agree upon and set forth in the
Certificate of Merger (such time as the Merger becomes effective, the “Effective
Time”).
 
1.3 Closing of the Merger.  The closing of the Merger (the “Closing”) will take
place in person or by telecopier at the offices of Pepper Hamilton, LLP, 899
Cassatt Road, 400 Berwyn Park, Berwyn, Pennsylvania 19312, or such other place
as the parties may agree, on a date that shall be no later than the fifth (5th)
Business Day after the satisfaction or waiver of each condition to the Closing
set forth in ARTICLE VI (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions), unless another time or date, or both, are agreed to in writing by
Buyer and the Company (the “Closing Date”).
 
1.4 Effects of the Merger.  At the Effective Time, the Merger shall have the
effects set forth in the DGCL.  Without limiting the generality of the foregoing
and subject thereto, at the Effective Time, all of the properties, rights,
privileges, powers and franchises of the Company and Acquisition Sub shall vest
in the Surviving Corporation and all debts, Liabilities and duties of the
Company and Acquisition Sub shall become the debts, Liabilities and duties of
the Surviving Corporation; provided, however, that this acknowledgement of the
statutory effects of the Merger shall in no manner be construed to modify the
representations of the Company and its stockholders (the “Stockholders”) set
forth herein.
 
 
1.5 Certificate of Incorporation and Bylaws.
 
- 2-

--------------------------------------------------------------------------------


The Certificate of Incorporation of Acquisition Sub in effect at the Effective
Time (which shall be in the form attached as an exhibit to the Certificate of
Merger, attached hereto as Exhibit B) shall be the certificate of incorporation
of the Surviving Corporation (the “Survivor’s Certificate of Incorporation”)
from and after the Effective Time until amended in accordance with Applicable
Law except that Article I of the Survivor’s Certificate of Incorporation shall
be amended at the Effective Time to provide that the name of the Surviving
Corporation shall be “Inventa Technologies, Inc.”  The bylaws of Acquisition Sub
in effect at the Effective Time shall be the bylaws of the Surviving Corporation
(the “Survivor’s Bylaws” and with the Survivor’s Certificate of Incorporation,
the “Survivor’s Constituent Documents”) from and after the Effective Time until
amended in accordance with Applicable Law and the Survivor’s Certificate of
Incorporation.
 
 
1.6 Board of Directors.  The directors of Acquisition Sub at the Effective Time,
which are listed on Schedule 1.6 hereto, shall be the initial directors of the
Surviving Corporation, each to hold office in accordance with the Survivor’s
Constituent Documents from and after the Effective Time.
 
 
1.7 Officers.  The officers of Acquisition Sub at the Effective Time, which are
listed on Schedule 1.7 hereto, shall be the initial officers of the Surviving
Corporation, each to hold office in accordance with the Survivor’s Constituent
Documents from and after the Effective Time.
 
 
1.8 Conversion of Shares.
 
(a) At the Effective Time, each share of the Company’s outstanding capital stock
consisting of voting and non-voting common stock, each with a par value of
$0.0001 per share (the “Common Stock”) issued and outstanding immediately prior
to the Effective Time (other than Dissenting Shares) shall, by virtue of the
Merger and without any action on the part of Acquisition Sub, the Company or the
holder thereof, be cancelled and converted into and become, subject to the
provisions of Section 1.9, the right to receive a pro rata portion of 20,000,000
shares of Buyer common stock (the “Buyer’s Stock”) (such pro rata portion of the
Buyer’s Stock may be, for purposes of this Agreement referred to as the “Common
Stock Per Share Merger Consideration”).  Notwithstanding the foregoing, if,
between the date of this Agreement and the Effective Time, the Common Stock
shall have been changed into a different number of shares or a different class
by reason of any dividend, subdivision, reclassification, recapitalization,
split, combination or exchange of shares, then the Common Stock Per Share Merger
Consideration contemplated by the Merger shall be correspondingly adjusted to
reflect such dividend, subdivision, reclassification, recapitalization, split,
combination or exchange of Shares.  “Common Merger Consideration” means the
aggregate consideration to which the holders of Common Stock become entitled to
pursuant to this Section 1.8(a).
 
(b) At the Effective Time, each outstanding share of common stock, par value
$0.00001 per share, of Acquisition Sub that is issued and outstanding
immediately prior to the Effective Time shall be converted into one (1) share of
common stock, par value $.0001 per share, of the Surviving Corporation and the
shares of the Surviving Corporation into which the shares of Acquisition Sub are
so converted shall be the only shares of the Surviving Corporation that are
issued and outstanding immediately after the Effective Time.
 
- 3 -

--------------------------------------------------------------------------------


 
(c) At the Effective Time, all shares of Common Stock held in the treasury of
the Company immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of Acquisition Sub, the Company or the
holder thereof, be cancelled and retired and cease to exist and no payment shall
be made with respect thereto.
 
1.9 Merger Consideration.
 
(a) Conversion of Company Common Stock.  At the Effective Time, by operation of
law and by virtue of the Merger and without any action on the part of Buyer or
Company, the shares of Company Common Stock issued and outstanding as of the
Effective Time shall be converted into the Common Merger Consideration (or
6,666.66667 shares of Buyer’s Stock per share of Company Common Stock).  Buyer
hereby represents and warrants to the Company and the Stockholders that the
Common Merger Consideration will be, when issued in accordance with the terms of
this Agreement, duly authorized, validly issued, fully-paid, non-assessable and
not subject to preemptive rights.
 
(b) After the Effective Time, each outstanding stock certificate which
theretofore represented shares of Company Common Stock shall, until surrendered
for exchange, be deemed for all purposes to evidence ownership of the right to
receive the Common Stock Per Share Merger Consideration distributable to the
holder thereof with respect to such shares of Company Common Stock as provided
in Section 1.11(a).  After the Effective Time, there shall be no further
registration of transfers of shares of Company Common Stock.
 
(c) In lieu of issuing any fractional shares, the number of shares of Buyer’s
Stock issuable upon surrender of shares of Company Common Stock shall be rounded
to the nearest whole share without compensation to the Stockholders or the Buyer
for such fractional share.
 
1.10 Other Payments.
 
At the Effective Time, the Buyer shall pay or cause to be paid the following:
 
 
(a) Nine Hundred Twenty-Five Thousand Dollars ($925,000.00), plus interest
accrued thereon through the Closing Date, in cash payable to the International
Maritime Insurance Company (“IMICO”), in full satisfaction of the Company’s
outstanding indebtedness to IMICO; and
 
(b) Two Million Seventy-Five Thousand Dollars ($2,075,000), less the amount of
accrued interest paid to IMICO pursuant to Section 1.10(a) above, in cash and
Two Million Dollars ($2,000,000) in the form a note (the “Note”), substantially
in the form of Exhibit C, payable to those persons and in the amounts identified
on Schedule 1.10 (the “Company Note Holders”), in full satisfaction of the
Company’s outstanding debt obligations to the Company Note Holders.
 
- 4 -

--------------------------------------------------------------------------------


1.11 Surrender and Distribution.
 
(a) Buyer shall instruct its transfer agent to act as payment agent (the
“Payment Agent”) for the purpose of exchanging certificates representing shares
of Common Stock outstanding immediately prior to the Effective Time (the
“Company Stock Certificates”).
 
(b) At Closing, the Stockholders’ Representative shall deliver to Buyer all
Company Stock Certificates along with duly executed stock powers and duly
executed letters of transmittal in the form attached hereto as Exhibit D (each a
“Letter of Transmittal”).  Buyer will deliver as soon as practicable after the
Effective Time to the Stockholders’ Representative for distribution to each
Stockholder the appropriate Common Stock Per Share Merger Consideration (it
being understood and agreed that any Stockholder that surrenders his or her
Company Stock Certificates at the Closing, shall receive its Common Stock Per
Share Merger Consideration on the Closing Date).  Until so surrendered, each
such Company Stock Certificate shall represent after the Effective Time for all
purposes only the right to receive the appropriate Common Stock Per Share Merger
Consideration as provided in Section 1.9(a).
 
(c) If any portion of the Common Merger Consideration is to be distributed to a
Person other than the Person in whose name the surrendered Company Stock
Certificate is registered, it shall be a condition to such distribution that the
Company Stock Certificate so surrendered shall be accompanied by an executed
stock power by the holder of such Company Stock Certificate and otherwise be in
proper form for transfer, and that the Buyer shall have received advice of its
counsel that such transfer is permissible, and that the Person requesting such
payment shall pay to Buyer any transfer or other Taxes required as a result of
such distribution to a Person other than the registered holder of such
certificate or establish to the satisfaction of Buyer that such Tax has been
paid or is not payable.
 
(d) If, after the Effective Time, Company Stock Certificates are presented to
the Surviving Corporation or Payment Agent such Company Stock Certificates shall
be canceled and exchanged for the applicable Common Stock Per Share Merger
Consideration.
 
1.12 Appraisal Rights.  Notwithstanding anything in this Agreement to the
contrary, each share of Common Stock that is issued and outstanding immediately
prior to the Effective Time and that is held by a Stockholder who has not voted
in favor of the Merger and has properly exercised, and otherwise perfected,
their appraisal rights pursuant to Section 262 of the DGCL and does not withdraw
or lose the right to appraisal and payment made under the DGCL (each, a
“Dissenting Share”) shall not be converted into or exchangeable for the right to
receive any portion of the Common Merger Consideration, but shall be entitled to
receive such consideration as shall be determined pursuant to Section 262 of the
DGCL; provided, however, that if such Stockholder fails to perfect or
effectively withdraws or loses the right to appraisal and payment under the
DGCL, each share of Common Stock held by such Stockholder shall thereupon be
deemed to have been converted into and to have become exchangeable for, as of
the Effective Time, the right to receive the applicable Common Stock Per Share
Merger Consideration, and each such share of Common Stock shall no longer be a
Dissenting Share.  The Company shall give prompt notice to Buyer of any demands
received by the Company for appraisals of Common Stock.  The Company shall not,
except with the prior written consent of Buyer, make any payment with respect
to, or settle or offer to settle, any such demands.
 
- 5 -

--------------------------------------------------------------------------------


 
1.13 Withholding Rights.  Each of the Surviving Corporation, Buyer and the
Payment Agent shall be entitled to deduct and withhold from the consideration
otherwise payable to any Person pursuant to this ARTICLE I such amounts as it is
required to deduct and withhold with respect to the making of such payment under
any provision of Applicable Law with respect to Taxes.  If the Surviving
Corporation, Buyer or the Payment Agent, as the case may be, so withholds any
such amounts, such amounts shall be treated for all purposes of this Agreement
as having been paid to the applicable Stockholder in respect of which the
Surviving Corporation, Buyer or the Payment Agent, as the case may be, made such
deduction and withholding.
 
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Company hereby represents and warrants to Buyer and Acquisition Sub, subject to
the exceptions specifically disclosed in the attached schedules supplied by
Company to Buyer and Acquisition Sub (the “Disclosure Schedules”) and dated as
of the date hereof and attached hereto, that on the date hereof and as of the
Closing Date as though made (subject to the notification rights of Section 5.7)
at the Closing Date, as follows:
 
2.1 Organization of Company.  Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Company
has the corporate power to own its properties and to carry on its businesses as
currently conducted and as currently contemplated to be conducted.  Company is
duly qualified or licensed to do business and in good standing as a foreign
corporation in each jurisdiction set forth in Schedule 2.1.  Company has
delivered true and correct copies of its organizational documents, each as
amended to date and in full force and effect on the date hereof, to
Buyer.  Schedule 2.1 lists the directors and officers of Company.  The
operations now being conducted by Company are not now and have never been
conducted by Company under any other name.
 
2.2 Company’s Capital Structure
 
- 6 -

--------------------------------------------------------------------------------


 
(a) The issued share capital of Company consists of 150 shares of Voting common
stock and 2,850 shares of non-voting common stock (collectively, the “Company
Common Stock”).  All of the outstanding Company Common Stock is duly authorized,
validly issued and fully paid and not subject to preemptive rights created by
statute, the constitutional or organizational documents of Company, or any
agreement to which Company is a party or by which it is bound, and have been
issued in compliance with applicable securities laws.  There are no declared or
accrued but unpaid dividends or distributions with respect to any shares of
Company Common Stock.  Company has no other share in its capital issued or
outstanding except as set forth hereinabove.
 
(b) Company has never adopted or maintained any stock option plan, phantom stock
plan, stock purchase plan, or any other plan providing for equity compensation
of any person which remains in effect.  There are no options, warrants, calls,
rights, commitments or agreements of any character, written or oral, to which
Company is a party or by which it is bound obligating Company to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any shares in the capital or of the capital stock of Company or
otherwise obligating Company to grant, extend, accelerate the vesting of, change
the price of, otherwise amend or enter into any such option, warrant, call,
right, commitment or agreement.  There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar rights with
respect to Company.  There are no voting trusts, proxies, voting agreements, or
other agreements or understandings with respect to the voting shares of Company.
 
(c) Company does not now have and has not, since January 1, 2003, had any
subsidiaries and does not otherwise own and has never otherwise owned any shares
of capital stock or any interest in, or control, directly or indirectly, any
other corporation, partnership, association, joint venture or other business
entity.
 
2.3 Authority.  Company has all requisite power and authority to enter into this
Agreement and any related agreement to which it is a party and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by its board of
directors and no other corporate proceedings on the part of the Company, other
than obtaining stockholder approval pursuant to the provisions of the DGCL, are
necessary to authorize this Agreement or the transactions contemplated
hereby.  Subject to the foregoing, this Agreement has been duly and validly
executed and delivered by the Company and (assuming this Agreement constitutes a
valid and binding obligation of Buyer and Acquisition Sub) constitutes a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be subject to the
laws of general application relating to bankruptcy, insolvency, and the relief
of debtors and rules of law governing specific performance, injunctive relief,
or other equitable remedies.
 
2.4 No Conflict
- 7 -

--------------------------------------------------------------------------------


Except as set forth on Schedule 2.4, the execution and delivery by Company of
this Agreement and any related agreement to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (any such event, a “Conflict”) where such Conflict would have a
Material Adverse Effect on the operations of Company (i) any provision of the
organizational documents of Company, (ii) any mortgage, indenture, lease,
contract, covenant or other agreement, instrument or commitment, permit,
concession, franchise or license (each a “Contract” and collectively the
“Contracts”) to which Company or any of its properties or assets (including
intangible assets), are subject, or (iii) any Order applicable to Company or any
of its businesses or any of their respective properties (tangible and
intangible) or assets.  Company is in compliance with and has not breached,
violated or defaulted under, or received notice that it has breached, violated
or defaulted under, any of the terms or conditions of any Contract, nor is
Company aware of any event that would constitute such a breach, violation or
default with the lapse of time, giving of notice or both, where such breach,
violation or default would have a Material Adverse Effect on the operations of
Company.  Each Contract is in full force and effect and the Company is not
subject to any default thereunder, nor to the Knowledge of Company is any party
obligated to Company pursuant to any such Contract subject to any default
thereunder.  Company has obtained, or will obtain prior to the Closing Date, all
necessary material consents, waivers and approvals of parties to any Contract as
are required thereunder in connection with the Merger, or for any such Contract
to remain in full force and effect without limitation, modification or
alteration after the Closing Date.  Following the Closing Date, Buyer will be
permitted to exercise all of its rights under the Contracts without the payment
of any additional amounts or consideration other than ongoing fees, royalties or
payments which Company would otherwise be required to pay pursuant to the terms
of such Contracts had the transactions contemplated by this Agreement not
occurred.
 
2.5 Consents   Except as set forth on Schedule 2.5, no consent, waiver,
approval, order or authorization of, or registration, declaration or filing with
any court, administrative agency or commission or other federal, state, county,
local or other foreign governmental authority, instrumentality, agency or
commission (each, a “Governmental Entity”) or any third party, including a party
to any agreement with Company (so as not to trigger any Conflict), are required
by or with respect to Company in connection with the execution and delivery of
this Agreement and any related agreement to which Company is a party or the
consummation of the transactions contemplated hereby and thereby, except for
 such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable securities laws.
 
2.6 Ownership of Assets.    Except as set forth on Schedule 2.6, The Company (a)
has good and marketable title to, or a valid leasehold interest in, or a valid
license or right to use all of its properties, assets and other rights, free and
clear of any encumbrance, except for any (i) liens for Taxes, assessments and
other charges by a Government Entity not yet due and payable or being contested
in good faith, (ii) statutory, landlord’s, mechanics’, laborers’, materialmen’s
or similar liens arising in the ordinary course of business of the Company,
conducted through the Company, or (iii) liens of any secured creditor, which
secured creditor liens are also listed on Schedule 2.6, (the “Permitted
Encumbrances”), and (b) to its Knowledge owns, has valid leasehold interests in
or valid contractual rights to use, all of the assets, tangible and intangible,
necessary for the conduct of its business, except where the failure to own such
assets or have such valid leasehold interests or such valid contractual rights
would not, individually or in the aggregate, have or be reasonably likely to
result in a Material Adverse Effect.
 
- 8 -

--------------------------------------------------------------------------------


 
2.7 Company’s Financial Statements
 
(a) In accordance with Section 2.7(b) below, Schedule 2.7 sets forth
(i) Company’s reviewed or internally prepared unaudited financial statements as
of December 31, 2006 and the related reviewed or internally prepared statements
of income, cash flow and stockholders’ equity for the twelve (12) month period
ended December 31, 2006, (ii) Company’s internally prepared unaudited financial
statements as of December 31, 2007 and the related internally prepared
statements of income, cash flow and stockholders’ equity for the twelve (12)
month period ended December 31, 2007, and (iii) Company’s internally prepared
unaudited balance sheet as of March 31, 2008 (collectively, the “Financial
Statements”).  The Financial Statements are correct in all material respects
and, except as set forth in Section 2.7(b) below, have been prepared in
accordance with GAAP, consistently applied on a basis consistent throughout the
periods indicated and consistent with each other.  The Financial Statements
present fairly the financial condition, operating results and cash flows of
Company as of the dates and during the periods indicated therein.  Company’s
balance sheet as of March 31, 2008 is referred to hereinafter as the “Latest
Balance Sheet.”
 
(b) The following accounting practices characterize the Financial Statements:
 
The preparation of these financial statements in conformity with accounting
principles generally accepted in the United States of America (GAAP) requires
management to make estimates and assumptions that affect the reported amounts of
assets and liabilities, the disclosure of contingent assets and liabilities at
the date of the financial statements, and the amount of revenues and expenses
during the reporting period.  Actual results could differ from those estimates.
 
In that regard, management has made the following estimates regarding useful
life for straight-line depreciation and amortization of certain assets, as
follows:
 

 
 
# Years
 
Furniture & Fixtures
5
 
Computer Equipment0
3
 
Software & Development
3
 
Office Equipment
3
 
Leasehold Improvements
5
 
Capitalized Software Costs
8

 
 
- 9 -

--------------------------------------------------------------------------------


 
In addition, management has estimated an allowance for bad debts of zero, in
accordance with Company history for the collectability of accounts receivable.
 
General & Administrative expenses have not been allocated to Cost of Sales due
to the estimated immateriality, and the assumption that primarily all costs of
the Company are incurred to generate the corresponding revenue.
 
The Company has booked certain revenues based upon either a verbal authorization
or a written authorization to proceed.  Such amounts are recorded as unbilled
revenue since the Company’s policy has been to not invoice until an executed
contract or purchase order is received from the customer; notwithstanding such
policy, it is assumed such practice is consistent with past history that has
resulted in no bad debts, and the assumption that such verbal authorization or
written authorization is a legally enforceable contract.  Such amounts booked
were $83,000 & $50,000 for the years ended December 31, 2007 and 2006,
respectively.
 
At December 31, 2007, no accrual was made for vacation allowance as a change in
Company policy resulted in the requirement that the subsequent year’s usage be
taken in the form of time-off.  In the event an employee terminates employment,
no cash payment is to be made.  It is estimated that when an employee takes
vacation that the impact of the down time is immaterial to the financial
statements as a whole.
 
The March 31, 2008 financial statements are not presented in accordance with
GAAP.  They are solely a printout of an unadjusted trial balance from the
Company’s accounting software.
 
Financial Statement footnote disclosures have not been presented.  Generally
accepted accounting principles require such disclosures because they may
influence the users’ conclusions about the Company’s financial position and
results of operations.
 
2.8 No Undisclosed Liabilities.
- 10 -

--------------------------------------------------------------------------------


Except as set forth on Schedule 2.8, Company does not have any liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, whether accrued, absolute, contingent, matured, unmatured or other
(whether or not required to be reflected in financial statements in accordance
with GAAP), which individually or in the aggregate (i) has not been reflected in
the Latest Balance Sheet, or (ii) has not arisen in the ordinary course of
business consistent with past practices since the Latest Balance Sheet and is in
excess of $25,000.
 
2.9 No Changes.  Except as set forth on Schedule 2.9, since the date of the
Latest Balance Sheet there has not been, occurred or arisen any:
 
(a) transaction by Company except in the ordinary course of business as
conducted on that date and consistent with past practices;
 
(b) amendments or changes to the organizational documents of Company;
 
(c) capital expenditure or commitment by Company exceeding $10,000 individually
or $25,000 in the aggregate;
 
(d) payment, discharge or satisfaction, in any amount in excess of $10,000
individually, or $25,000 in the aggregate, of any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
payment, discharge or satisfaction in the ordinary course of business of
liabilities reflected or reserved against in the Balance Sheet;
 
(e) destruction of, damage to, or loss of any material assets, material business
or material customer of Company (whether or not covered by insurance);
 
(f) strike, work stoppage, organizational activities, labor trouble or claim of
wrongful discharge or other unlawful labor practice or action;
 
(g) change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by Company other than as
required by GAAP;
 
(h) change in any material election in respect of Taxes, adoption or change in
any accounting method in respect of Taxes, agreement or settlement of any claim
or assessment in respect of Taxes, or extension or waiver of the limitation
period applicable to any claim or assessment in respect of Taxes;
 
(i) revaluation by Company of any of its assets;
 
(j) declaration, setting aside or payment of a dividend or other distribution
(whether in cash, shares, stock or property) in respect of any Company Common
Stock, or any split, combination or reclassification in respect of any shares of
Company Common Stock, or any issuance or authorization of any issuance of any
other securities in respect of, in lieu of or in substitution for shares of
Company Common Stock, or any direct or indirect repurchase, redemption, or other
acquisition by Company of any shares of Company Common Stock (or options,
warrants or other rights convertible into, exercisable or exchangeable
therefore);
 
- 11 -

--------------------------------------------------------------------------------


 
(k) increase in the salary or other compensation payable or to become payable by
Company to any of their officers, directors, employees or advisors, or the
declaration, payment or commitment or obligation of any kind for the payment by
Company of a severance payment, termination payment, parachute or employment
continuation payment, bonus or other additional salary or compensation to any
such person, except (i) as required by law, (ii) pursuant to requirements of
pre-existing Contracts, all of which are set forth on Schedule 2.9(k), or (iii)
in the ordinary course;
 
(l) except for grants of non-exclusive licenses to Company Intellectual Property
or other licenses granted in the ordinary course of business, all consistent
with past practices, granted any licenses;
 
(m) except as set forth herein, sale, lease, license or other disposition of any
of the material assets or material properties of Company or any creation of any
security interest in such material assets or material properties;
 
(n) loan by Company to any Person, incurring by Company of any indebtedness,
guaranteeing by Company of any indebtedness, issuance or sale of any debt
securities of Company or guaranteeing of any debt securities of others, except
for advances to employees for travel and business expenses in the ordinary
course of business consistent with past practices;
 
(o) waiver or release of any right or claim of Company with respect to the
Company’s assets, including any write-off or other compromise of any account
receivable of Company;
 
(p) the commencement, settlement, notice or, to the Knowledge of Company threat
of any lawsuit or proceeding or other investigation against Company (with
respect to the Assets) or their affairs, or any reasonable basis for any of the
foregoing;
 
(q) receipt of written notice of, or Knowledge of, any claim or potential claim
of ownership by any person other than Company of Company Intellectual
Property  owned by or developed or created by Company, or of infringement by
Company of any other person’s or entity’s Intellectual Property;
 
(r) issuance or sale, or contract to issue or sell, by Company of any shares of
Company Common Stock or securities convertible into, or exercisable or
exchangeable for, shares of Company Common Stock, or any securities, warrants,
options or rights to purchase any of the foregoing;
 
- 12 -

--------------------------------------------------------------------------------


 
(s) except for rights granted to the Company’s customers to use and/or modify
deliverables , entered into any agreement or modification to agreement pursuant
to which any other party was granted marketing, distribution, development or
similar rights of any type or scope with respect to any products or technology
of Company;
 
(t) a Material Adverse Effect occurs; or
 
(u) agreement by Company, or any officer or employees on behalf of Company to do
any of the things described in the preceding clauses (a) through (t) of this
Section 2.9 (other than negotiations with Buyer and its representatives
regarding the transactions contemplated by this Agreement.
 
2.10 Tax Matters.
 
.  Tax Returns and Audits.  Except as set forth on Schedule 2.10:
 
(a) As of the Closing Date, Company will have prepared and timely filed all
material federal, state, local and foreign returns, estimates, information
statements and reports (“Returns”) relating to any and all Taxes of the Company
that are required to have been filed and Company will have paid all Taxes shown
to be due on such Returns.
 
(b) As of the Closing Date, Company will have paid all Taxes that have become
due and payable and will have withheld with respect to its employees all
federal, state, local and foreign income taxes, withholding taxes, Federal
Insurance Contribution Act (“FICA”), Federal Unemployment Tax Act (“FUTA”) and
other Taxes, to its Knowledge are required to be withheld.
 
(c) To the Company’s Knowledge, there is no Tax deficiency outstanding, assessed
or proposed against it, nor has it executed any waiver of any statute of
limitations on or extended the period for the assessment or collection of any
Tax.
 
(d) No audit or other examination of any Return of Company is presently in
progress, nor has Company been notified in writing of any request for such an
audit or other examination.
 
(e) Company has made available to Buyer or its legal counsel, copies of all
foreign, federal, state and local income and all state and local sales and use
Returns for Company for all periods since December 31, 2002.
 
(f) There are no liens, pledges, charges, claims, restrictions on transfer,
mortgages, security interests or other encumbrances of any sort (collectively,
“Liens”) on the assets of the Company relating to or attributable to Taxes,
other than Liens for Taxes not yet due and payable or being contested in good
faith.
 
(g) None of the assets of Company is treated as “tax-exempt use property,”
within the meaning of Section 168(h) of the Code.
 
- 13 -

--------------------------------------------------------------------------------


 
(h) Company is not a party to any tax sharing, indemnification or allocation
agreement, nor does it owe any amount under any such agreement.
 
(i) No adjustment relating to any Return filed by Company has been proposed in
writing or, to the Knowledge of Company, otherwise, by any tax authority to
Company.
 
2.11 Restrictions on Business Activities.  There is no agreement
(non-competition or otherwise), commitment, judgment, injunction, order or
decree to which Company is a party or otherwise binding upon Company, its assets
or the business which has or may reasonably be expected to have the effect of
(i) prohibiting or impairing any business practice of Company, or (ii) following
the Closing, limiting or impairing Buyer’s conduct of the Business or use of or
rights to the Assets, or (iii) prohibiting or impairing any acquisition of
property (tangible or intangible) by Company, or otherwise limiting the freedom
of Company to engage in any line of business or to compete with any
person.  Without limiting the generality of the foregoing, Company has not
entered into any agreement under which it is restricted from selling, licensing
or otherwise distributing its products or from providing services to customers
or potential customers or any class of their customers, in any geographic area,
during any period of time, or in any segment of the market.
 
2.12 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment
 
(a) Company does not own any real property, nor has it ever owned any real
property.  Schedule 2.12(a) sets forth a list of all real property currently
leased by Company, the name of the lessor, the date of the lease and each
amendment thereto and, with respect to any current lease, the aggregate annual
rental payable under any such lease.  All such current leases are in full force
and effect, are valid and effective in accordance with their respective terms,
and there is not, under any of such leases, any existing default or event of
default (or event which with notice or lapse of time, or both, would constitute
a default).
 
(b) Company has good and valid title to, or, in the case of leased properties
and assets, valid leasehold interests in, all of its tangible properties and
assets, real, personal and mixed, used or held for use in its business, free and
clear of any Liens, except (i) as reflected in the Balance Sheet, (ii) Liens for
Taxes not yet due and payable, and (iii) such imperfections of title and
encumbrances, if any, which do not detract from the value or interfere with the
present use of the property subject thereto or affected thereby.
 
(c) Schedule 2.12(c) lists all material items of equipment (the “Equipment”)
owned or leased by Company.  The Equipment is adequate for the operation of the
Company and is in good operating condition, and properly maintained, subject to
normal wear and tear.
 
(d) Company has sole and exclusive ownership, free and clear of any Liens, of
all customer lists, customer contact information, customer correspondence and
customer licensing and purchasing histories relating to its current and former
customers.  
 
- 14 -

--------------------------------------------------------------------------------


 
(e) All of the assets, properties and rights of every type and description,
real, personal tangible and intangible used by Company or any of its
subsidiaries in the conduct of the Business as currently conducted are owned by
Company free and clear of any Liens or are leased or licensed to Company, and
pursuant to this Agreement and the transactions contemplated hereby will be
transferred to Buyer as of the Closing Date.  All such leases and licenses have
been provided to the Buyer or its counsel.
 
2.13 Company Intellectual Property.
 
(a) Schedule 2.13(a) lists all Registered Intellectual Property Rights owned by
Company or filed in the name of Company (the “Company Registered Intellectual
Property Rights”) and lists any proceedings or actions before any court,
tribunal (including the United States Patent and Trademark Office (the “PTO”) or
equivalent authority anywhere in the world) related to any of the Company
Registered Intellectual Property Rights.
 
(b) Each item of Company Intellectual Property, including all Company Registered
Intellectual Property listed in Schedule 2.13(a) is free and clear of any Liens
except as set forth on Schedule 2.13(b).  Company is the exclusive owner or a
licensee of all Company Intellectual Property.
 
(c) To the extent that any Intellectual Property has been developed or created
independently or jointly by any person other than Company for which Company has,
directly or indirectly, paid, Company has a written agreement with such person
with respect thereto, and Company thereby has obtained either (i) ownership of,
and is the exclusive owner of, all such Intellectual Property therein and
associated Intellectual Property Rights by operation of law or by valid
assignment, or (ii) a license to such Intellectual Property and the associated
Intellectual Property Rights.
 
(d) Company has not transferred ownership of, or granted any exclusive license
of or exclusive right to use, or authorized the retention of any exclusive
rights to use or joint ownership of, any Intellectual Property or Intellectual
Property Rights that is or was Company Intellectual Property, to any other
person.
 
(e) Other than Intellectual Property and Intellectual Property Rights licensed
to Company on a non-exclusive basis, Company Intellectual Property constitutes
all the Intellectual Property and Intellectual Property Rights used in the
conduct of the business by Company as it currently is conducted.
 
(f) Other than non-exclusive licenses, Schedule 2.13(f) lists all contracts,
licenses and agreements to which Company is a party with respect to any
Intellectual Property and Intellectual Property Rights including all reseller or
distribution agreements.  No third party who has licensed Intellectual Property
or Intellectual Property Rights to Company has ownership rights or license
rights to improvements made by Company in such Intellectual Property which has
been licensed to Company.
 
- 15 -

--------------------------------------------------------------------------------


 
(g) Except for agreements entered into in the ordinary course, Schedule 2.13(g)
lists all contracts, licenses and agreements between Company and any other
person wherein or whereby Company has agreed to, or assumed, any obligation or
duty to warrant, indemnify, reimburse, hold harmless, guaranty or otherwise
assume or incur any obligation or liability or provide a right of rescission
with respect to the infringement or misappropriation by Company or such other
person of the Intellectual Property Rights of any person other than Company.
 
(h) To the Knowledge of the Company the operation of the business by Company as
it is currently conducted including but not limited to the design, development,
use, import, manufacture and sale of the products, technology or services  of
Company, has not, and does not infringe or misappropriate the Intellectual
Property Rights of any person, violate the rights of any person (including
rights to privacy or publicity), or constitute unfair competition or trade
practices under the laws of any jurisdiction.  Company has not received any
written notice from, or have any Knowledge concerning, any person claiming that
such operation or any act, product, technology or service (including products,
technology or services currently under development) of Company infringes or
misappropriates the Intellectual Property Rights of any person or constitutes
unfair competition or trade practices under the laws of any jurisdiction.
 
(i) Except as set forth on Schedule 2.13(i), each item of Company Registered
Intellectual Property is valid and subsisting, and all necessary registration,
maintenance and renewal fees in connection with such Company Registered
Intellectual Property have been paid and all necessary documents and
certificates in connection with such Company Registered Intellectual Property
have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Company Registered Intellectual
Property.  Except as set forth on Schedule 2.13(i), there are no actions that
must be taken by Company within sixty (60) days following the Closing Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
maintaining, perfecting or preserving or renewing any Company Registered
Intellectual Property Rights.  In each case in which Company has acquired sole
ownership of any Intellectual Property Rights from any person, Company has
obtained an assignment that transfers all rights in such Intellectual Property
and the associated Intellectual Property Rights (including the right to seek
past and future damages with respect thereto) to Company, and, to the extent
required by, and in accordance with, Applicable Law and regulations, Company has
recorded each such assignment with the relevant governmental authorities,
including the PTO, the U.S. Copyright Office, or their respective equivalents in
any relevant foreign jurisdiction, as the case may be.
 
(j) There are no contracts, licenses or agreements between Company and any other
person with respect to Company Intellectual Property under which there is any
dispute regarding the scope of such agreement, or performance under such
agreement including with respect to any payments to be made or received by
Company thereunder.
 
- 16 -

--------------------------------------------------------------------------------


 
(k) Neither this Agreement nor the transactions contemplated by this Agreement,
including the assignment to Buyer by operation of law or otherwise of any
contracts or agreements to which Company is a party, will result in:  (i) Buyer
granting to any third party any right to or with respect to any Company
Intellectual Property, (ii) Buyer being bound by, or subject to, any non-compete
or other material restriction on the operation or scope or its business, or
(iii) Buyer being obligated to pay any royalties or other material amounts to
any third party in excess of those payable by Company in the absence of this
Agreement or the transactions contemplated hereby.
 
(l) To the Knowledge of Company, no person is infringing or misappropriating any
Company Intellectual Property.
 
(m) Company has taken what it believes are reasonable steps that are required to
protect Company’s rights in confidential information and trade secrets of
Company.  Without limiting the foregoing, Company has, and enforces, a policy
requiring each employee, consultant and contractor to execute proprietary
information, confidentiality agreements substantially in Company’s standard
form(s), and since January 1, 2003, all current and former employees,
consultants and contractors of Company have, executed such an agreement in
substantially Company’s standard form.
 
(n) No Company Intellectual Property, or service of Company is subject to any
proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation binding on the Company that restricts in any manner the use,
transfer or licensing thereof by Company or may affect the validity, use or
enforceability of such Company Intellectual Property.
 
(o) No (i) product, technology, service or publication of Company, (ii) material
published or distributed by Company, or (iii) conduct or statement of Company
constitutes obscene material, a defamatory statement or material, an invasion of
privacy or false advertising.
 
(p) Except as set forth on Schedule 2.13(p), none of the Company Intellectual
Property was developed by or on behalf of or using grants or any other subsidies
of any governmental entity.
 
2.14 Agreements, Contracts and Commitments.
 
(a) Except as set forth in or excepted from (by virtue of the specific
exclusions contained in Schedule 2.13(f) or 2.13(g)) Schedule 2.13(f) and
2.13(g), or as set forth in Schedule 2.14(a), Company is not a party to nor is
it bound by:
 
(i) any employment or consulting agreement, contract or commitment with an
employee or individual consultant or salesperson, or consulting or sales
agreement, contract, or commitment with a firm or other organization;
 
- 17 -

--------------------------------------------------------------------------------


 
(ii) any agreement or plan, including, without limitation, any stock or share
option plan, stock or share appreciation rights plan or stock or share purchase
plan, any of the benefits of which will be increased, or the vesting of benefits
of which will be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement;
 
(iii) any fidelity or surety bond or completion bond;
 
(iv) any lease of personal property having a value in excess of $10,000
individually or $25,000 in the aggregate;
 
(v) any agreement, contract or commitment relating to capital expenditures and
involving future payments in excess of $10,000 individually or $25,000 in the
aggregate;
 
(vi) any agreement, contract or commitment relating to the disposition or
acquisition of assets or any interest in any business enterprise;
 
(vii) any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other agreements or instruments relating to the borrowing
of money or extension of credit;
 
(viii) any purchase order or contract for the purchase of materials involving in
excess of $10,000 individually or $25,000 in the aggregate;
 
(ix) any construction contracts;
 
(x) any dealer, distribution, joint marketing or development agreement;
 
(xi) any sales representative, original equipment manufacturer, value added,
remarketer, reseller, or independent software vendor, or other agreement for use
or distribution of any product, technology or service of Company; or
 
(xii) any other agreement, contract or commitment that involves $10,000
individually or $25,000 in the aggregate or more or is not cancelable without
penalty within thirty (30) days.
 
2.15 Interested Party Transactions  No officer, director, or stockholder of
Company (nor any ancestor, sibling, descendant or spouse of any of such person,
or any trust, partnership or corporation in which any of such person has or has
had an interest), has or has had, directly or indirectly, (i) an interest in any
entity which furnished or sold, or furnishes or sells, services, products or
technology that Company sells, or proposes to furnish or sell, or (ii) any
interest in any entity that purchases from or sells or furnishes to Company any
goods or services, or (iii) a beneficial interest in any Contract to which
Company is a party; provided, however, that ownership of no more than five
percent (5%) of the outstanding voting stock of a publicly traded corporation
shall not be deemed to be an “interest in any entity” for purposes of this
Section 2.15.
 
- 18 -

--------------------------------------------------------------------------------


 
2.16 Governmental Authorization.  Each consent, license, permit, grant or other
authorization (i) pursuant to which Company currently operates or holds any
interest in any of its properties, or (ii) which is required for the operation
of the business conducted by Company using the Assets as currently conducted or
currently contemplated to be conducted or the holding of any such interest
(collectively, “Company Authorizations”) has been issued or granted to
Company.  Except for those Company Authorizations, which the failure of the
Company to obtain and hold will not have a Material Adverse Effect, Company
Authorizations are in full force and effect and constitute all Company
Authorizations required to permit Company to operate or conduct its business or
hold any interest in its properties or assets as presently conducted.
 
2.17 Litigation.   Except as set forth on Schedule 2.17, there is no action,
suit, claim or proceeding of any nature pending, or threatened, against Company,
its properties (tangible or intangible), nor to its Knowledge is there any
reasonable basis therefore.  There is no investigation or other proceeding
pending or to its Knowledge threatened against Company or any of its properties
(tangible or intangible) by or before any Governmental Entity, nor to its
Knowledge is there any reasonable basis therefore.  No Governmental Entity has
at any time challenged or questioned the legal right of Company to conduct its
operations as presently or previously conducted or as presently contemplated to
be conducted.
 
2.18 Accounts Receivable
 
(a) Company has made available to Buyer a list of all accounts receivable of
Company as of March 31, 2008, together with a range of days elapsed since
invoice.
 
(b) All Company’s accounts receivable arose in the ordinary course of business,
are carried at values determined in accordance with GAAP consistently applied,
and, to the best of Company’s Knowledge, are collectible except to the extent of
reserves therefore set forth in the Balance Sheet or, for receivables arising
subsequent to March 31, 2008, as reflected on the books and records of Company
(which are prepared in accordance with GAAP).  No person has any Lien on any of
Company’s accounts receivable and no request or agreement for deduction or
discount has been made with respect to any of Company’s accounts receivable.
 
2.19 Minute Books  The minutes of Company made available to counsel for Buyer
are the only minutes of Company and contain accurate summaries of all meetings
or actions by written consent of the board of directors (or committees thereof)
of Company and all actions of stockholders by written consent since the time of
incorporation or organization of Company.
 
2.20 Environmental Matters
 
(a) Hazardous Material.  Company has not:  (i) operated any underground storage
tanks at any property that Company has at any time owned, operated, occupied or
leased, or (ii) illegally released any amount of any substance that has been
designated by any Governmental Entity or by applicable federal, state or local
law to be radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including, without limitation, PCBs, asbestos, petroleum, and
urea-formaldehyde and all substances listed as hazardous substances pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or defined as a hazardous waste pursuant to the United States
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said laws (a “Hazardous Material”), but excluding office
and janitorial supplies properly and safely maintained.  No Hazardous Materials
are present in, on or under any property, including the land and the
improvements, ground water and surface water thereof, that Company has at any
time owned, operated, occupied or leased.
 
- 19 -

--------------------------------------------------------------------------------


 
(b) Hazardous Materials Activities.  Company has not transported, stored, used,
manufactured, disposed of, released or exposed their employees or others to
Hazardous Materials in violation of any law in effect on or before the Closing
Date, nor has Company disposed of, transported, sold, or manufactured any
product containing a Hazardous Material (any or all of the foregoing being
collectively referred to herein as “Hazardous Materials Activities”) in
violation of any rule, regulation, treaty or statute promulgated by any
Governmental Entity in effect prior to or as of the date hereof to prohibit,
regulate or control Hazardous Materials or any Hazardous Material Activity.
 
(c) Permits.  Company currently holds all environmental approvals, permits,
licenses, clearances and consents (the “Environmental Permits”) necessary for
the conduct of Company’s Hazardous Material Activities, and other businesses of
Company as such activities and businesses are currently being conducted and as
currently contemplated to be conducted.
 
(d) Environmental Liabilities.  No action, proceeding, revocation proceeding,
amendment procedure, writ, injunction or claim is pending, or to the Knowledge
of Company, threatened, concerning any Environmental Permit, Hazardous Material
or any Hazardous Materials Activity of Company.  Company has no Knowledge of any
fact or circumstance which could involve Company, in any environmental
litigation or impose upon Company any environmental liability.
 
2.21 Brokers’ and Finders’ Fees.  Company has not incurred, nor will incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Agreement or any
transaction contemplated hereby.
 
2.22 Employee Benefit Plans.
 
(a) Schedule 2.22(a) sets forth a complete and accurate list of each Employee
Benefit Plan.  With respect to each Employee Benefit Plan, the Company has
delivered, or caused to be delivered, to the Buyer true and complete copies of
(i) the plan document, trust agreement and any other document (including
amendments thereto) governing such Employee Benefit Plan, (ii) the summary plan
description, (iii) all Form 5500 annual reports and attachments filed within the
past two (2) years, and (iv) the most recent IRS determination letter, if any,
for such Employee Benefit Plan.
 
(b) To the Knowledge of the Company, all the Employee Benefit Plans conform in
all material respects to, and are being administered in and operated in material
compliance with their respective terms, the requirements of ERISA, the Code and
all other applicable laws.  No audit or investigation of an Employee Benefit
Plan by a Governmental Entity has occurred in the last three years and there are
no actions, suits or claims (other than routine claims for benefits) pending,
or, to the Knowledge of the Company, threatened with respect to any Employee
Benefit Plan.
 
- 20 -

--------------------------------------------------------------------------------


 
(c) The form and operation of each Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code and exempt from tax under Section
501(a) of the Code has been determined by the Internal Revenue Service to be so
qualified and exempt.  any such Internal Revenue Service determination remains
in effect and has not been revoked.
 
(d) The Company does not sponsor, maintain or contribute to, and has never
sponsored, maintained or contributed to (i) a plan subject to Title IV of ERISA
(including, without limitation, a “multiemployer plan”) (within the meaning of
Section 3(37) of ERISA)); (ii) a “multiple employer plan” (within the meaning of
section 413 of the Code); (iii) a “multiple employer welfare arrangement”
(within the meaning of Section 3(40) of ERISA); or (iv) post-employment medical
or death benefits, except as required under COBRA.
 
(e) Neither the execution and delivery of this Agreement nor the consummation of
the transactions provided for herein will (either alone or in conjunction with
any other event result in: (i) any payment to or acceleration, vesting or
increase in the rights of any current or former service provider of the Company,
or (ii) any “excess parachute payment” as defined in Section 280G of the Code to
any current or former service provider of the Company.
 
(f) This Section 2.22 represents the sole and exclusive representations and
warranties of the Company regarding employee benefit matters.
 
2.23 Insurance. Schedule 2.23 lists all insurance policies and fidelity bonds
covering the assets, business, equipment, properties, operations, employees,
officers, directors, members and managers of Company.  There is no claim by
Company pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds.  All premiums due and payable under all such policies and bonds have been
paid, and Company is otherwise in material compliance with the terms of such
policies and bonds (or other policies and bonds providing substantially similar
insurance coverage).  Company does not have any Knowledge of threatened
termination of, or premium increase with respect to, any of such policies or
bonds.
 
 
2.24 Compliance with Laws  Company has complied with, is not in violation of,
and has not received any notices of violation with respect to, any foreign,
federal, state or local statute, law or regulation.
 
- 21 -

--------------------------------------------------------------------------------


 
2.25 Warranties; Indemnities   Except for the warranties and indemnities
contained in those contracts and agreements set forth in Schedules 2.13(f),
2.13(g) or 2.14(a) and warranties implied by law, Company has not given any
warranties or indemnities relating to products or technology sold or services
rendered by Company.
 
2.26 Complete Copies of Materials and Documents.   Company has delivered or made
available true and complete copies of each document (or summaries of same) that
has been requested by Buyer or its counsel.
 
2.27 Company Employee Work Permit Status. Company has complied with all United
States visa requirements, all employees are retained by Company in compliance
with such laws, and the Merger and transfer of the Company employees as
contemplated by this Agreements will not result in the loss or impairment of any
employee’s qualification to work in the U.S. as an employee of Buyer following
the Closing.  Company has provided Buyer or its counsel with all social security
no match letters and notices, and all similar notifications, received by Company
within the two years prior to the Closing.
 
2.28 Representations Complete  None of the representations or warranties made by
Company or Stockholder’s Representative (as modified by the Disclosure
Schedules) in this Agreement, and none of the statements made in any exhibit,
schedule or certificate furnished by Company or Stockholder’s Representative
pursuant to this Agreement contains, or will contain at the Closing Date, any
untrue statement of a material fact.
 
2.29 Limitation to United States Laws. Notwithstanding anything to the contrary
contained in this Agreement, including without limitation, this ARTICLE II, the
representations and warranties made by the Company with respect to the Company
shall be limited, in both scope and applicability, to the laws of the United
States.
 
- 22 -

--------------------------------------------------------------------------------


 
2.30 No Other Representations or Warranties; Disclosure Schedules. Except for
the representations and warranties contained in this ARTICLE II (as modified by
the Disclosure Schedules hereto as supplemented or amended in accordance with
the terms hereof), neither the Company nor any other Person makes any other
express or implied representation or warranty with respect to the Company or the
transactions contemplated by this Agreement, and the Company disclaims any other
representations or warranties, whether made by the Company, its officers,
directors, employees, agents or representatives.  Except for the representations
and warranties contained in ARTICLE II hereof (as modified by the Disclosure
Schedules hereto as supplemented or amended in accordance with the terms
hereof), the Company hereby disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Buyer or Acquisition Sub or
their directors, managers, officers, employees, agents or representatives
(including any opinion, information, projection, or advice that may have been or
may be provided to Buyer or Acquisition Sub by the Company or any director,
officer, stockholder, employee, agent, consultant, or representative of the
Company).
 
2.31 No Knowledge of Misrepresentations or Omissions. Neither the Company nor
any of its Affiliates has actual Knowledge that the representations and
warranties of the Buyer or Acquisition Sub contained in this Agreement are not
true and correct in all material respects.                           
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer and Acquisition Sub hereby, jointly and severally, represent and warrant
to Company subject to the exceptions specifically disclosed in the Disclosure
Schedules supplied by Buyer and Acquisition Sub to Company and dated as of the
date hereof and attached hereto, that on the date hereof and as of the Closing
Date as though made at the Closing Date, as follows:
 
3.1 Organization, Standing and Corporate Power.
 
(a) Each of Buyer and Acquisition Sub is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority and all necessary governmental
approvals to own, lease and operate its properties and to carry on its business
as now being conducted except where the failure to have such governmental
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each of Buyer and Acquisition Sub is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature or conduct of its business or the ownership,
leasing or operation of its properties requires it to be so qualified, licensed
or in good standing, except for such jurisdictions where the failure to be so
qualified, licensed or to be in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
- 23 -

--------------------------------------------------------------------------------


 
(b) Buyer has furnished or made available to the Company true and complete
copies of the Restated Certificate of Incorporation of Buyer, as amended through
the date of this Agreement (as so amended, the “Buyer Certificate of
Incorporation”); the Bylaws of Buyer, as amended through the date of this
Agreement (as so amended, the “Buyer Bylaws” and together with the Buyer
Certificate of Incorporation, the “Buyer Organizational Documents”); and the
comparable charter and organizational documents of Acquisition Sub as amended
through the date of this Agreement.  The Buyer Certificate of Incorporation and
the Buyer Bylaws are in full force and effect and have not been amended or
otherwise modified.  Buyer is not in material violation of any provision of the
Buyer Certificate of Incorporation or the Buyer Bylaws, and Acquisition Sub is
not in material violation of any provision of its certificate of incorporation,
bylaws or equivalent organizational documents.  Buyer has made available to the
Company complete and correct copies of the minutes (or, in the case of minutes
that have not yet been finalized, drafts thereof) of all meetings of the
stockholders of the Buyer, the Buyer Board of Directors (the “Buyer Board”) and
the committees of the Buyer Board, in each case held since January 1, 2005 and
prior to the date hereof.
 
3.2 Authority.  Buyer and Acquisition Sub have all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Buyer and Acquisition
Sub.  This Agreement has been duly executed and delivered by Buyer and
Acquisition Sub and constitutes the valid and binding obligation of Buyer and
Acquisition Sub, enforceable in accordance with its terms, except as such
enforceability may be limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.  The
execution and delivery by Buyer of this Agreement does not, and the performance
and consummation of the transactions contemplated by this Agreement will not
result in any conflict with, breach of, violation of, or default, termination or
forfeiture under any terms or provisions of its certificate of incorporation,
bylaws or other organizational documents or any contract or agreement filed as
an exhibit to the Filed Buyer SEC Reports, the breach, violation, default,
termination or forfeiture of which would result in a Material Adverse Effect
upon the ability of Buyer to consummate the transactions contemplated
hereby.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Buyer in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable federal and state
securities laws.
 
3.3 Capitalization.
 
- 24 -

--------------------------------------------------------------------------------


 
(a) Schedule 3.3(a) attached hereto accurately and completely reflects (i) the
authorized capital stock of Buyer and (ii) the total capitalization of Buyer,
including any outstanding securities convertible, exchangeable or exercisable
for shares of Buyer’s common stock and any amounts required to be paid in
connection with such conversion, exchange or exercise of such securities, in
each case as of the date hereof.  Except as provided on Schedule 3.3(a), and
except as set forth herein, no equity securities of Buyer are or may become
required to be issued by reason of any options, warrants, rights to subscribe
for, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable or exercisable for, shares of any
capital stock of Buyer, and there are no contracts, commitments, understandings
or arrangements by which Buyer is or may be bound to issue or sell additional
shares of Buyer common stock or securities convertible into or exchangeable or
exercisable for any Buyer common stock.
 
(b) The authorized capital stock of Acquisition Sub consists of ten million
(10,000,000) shares of common stock, each with par value of $0.00001 per share
(“Acquisition Sub Common Stock”), one million of which are issued and
outstanding.  Buyer is the legal and beneficial owner of all of the issued and
outstanding Acquisition Sub Common Stock.  Acquisition Sub was formed at the
direction of Buyer solely for the purposes of effecting the Merger and the other
transactions contemplated hereby.  Except as required by or provided for in this
Agreement, Acquisition Sub (i) does not hold, nor has it held, any assets, (ii)
does not have, nor has it incurred, any liabilities and (iii) has not carried on
any business activities other than in connection with the Merger and the
transactions contemplated hereby.  Except for the transactions anticipated by
this Agreement, Acquisition Sub does not have issued or outstanding any options,
warrants, subscriptions, calls, rights, convertible securities or other
agreements or commitments obligating Acquisition Sub to issue, transfer or sell
any Acquisition Sub Common Stock to any Person, other than Buyer.
 
3.4 Buyer Intellectual Property
 
(a) Buyer owns or has the right to use pursuant to license, sublicense,
agreement, or permission all Intellectual Property necessary for Buyer to engage
in its business as now conducted.
 
(b) Buyer’s ADS and ACS software (“Buyer’s Software”) does not interfere with
and has not interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any intellectual property rights of third parties, and Buyer
has not ever received any charge, complaint, claim, demand, or notice alleging
any such interference, infringement, misappropriation, or violation based on or
related to Buyer’s Software (including any claim that Buyer must license or
refrain from using any intellectual property rights of any third party).  With
respect to Buyer’s Software, (a) it is not subject to any outstanding
injunction, judgment, order, decree, ruling or charge and (b) no action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand is
pending or is threatened which challenges the legality, validity,
enforceability, use or ownership of Buyer’s Software.  There is no proceeding
pending or threatened, nor has any claim or demand been made that challenges the
legality, validity, enforceability or ownership of any item of Intellectual
Property related to Buyer’s Software or alleges a claim of infringement of any
patents, copyrights or violation of any trade secret or other proprietary right
of any third party.  To the Knowledge of Buyer, no third party has disclosed,
interfered with, infringed upon, made unauthorized use, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of Buyer with
respect to Buyer’s Software.  Buyer has not brought a proceeding alleging
infringement of any of Buyer’s Intellectual Property related to Buyer’s Software
or breach of any license or agreement involving Buyer’s Intellectual Property
related to Buyer’s Software against any third party.
 
- 25 -

--------------------------------------------------------------------------------


 
3.5 SEC Filings; Financial Statements.
 
(a) None of the Acquisition Sub or Buyer has failed to file all forms, reports,
statements and documents required to be filed with the SEC since December 31,
2007 (the “Buyer SEC Reports”), and has complied in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
promulgated thereunder, the Exchange Act and the rules and regulations
promulgated thereunder, and the Sarbanes-Oxley Act and the rules and regulations
thereunder, each as in effect on the date so filed, except to the extent
updated, amended, restated or corrected by a subsequent Buyer SEC Report filed
or furnished to the SEC by Buyer, and in either case, publicly available prior
to the date hereof (each, a “Buyer Filed SEC Report”).  None of the Buyer SEC
Reports (including any financial statements or schedules included or
incorporated by reference therein) contained when filed or currently contains,
and any Buyer SEC Reports filed with the SEC subsequent to the date hereof will
not contain, any untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except to the extent updated, amended, restated or corrected by a
subsequent Buyer Filed SEC Report.
 
(b) Except to the extent updated, amended, restated or corrected by a subsequent
Buyer Filed SEC Report, all of the financial statements included in the Buyer
SEC Reports, in each case, including any related notes thereto, as filed with
the SEC (those filed with the SEC are collectively referred to as the “Buyer
Financial Statements”), comply as to form in all material respects with
applicable accounting requirements and the published rules of the SEC with
respect thereto and have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of the unaudited statements, as may be
permitted by Form 10-Q of the SEC and subject, in the case of the unaudited
statements, to normal, year-end audit adjustments which are not reasonably
expected to have, individually or in the aggregate, a Material Adverse
Effect).  The consolidated balance sheets (including the related notes) included
in such Buyer Financial Statements (if applicable, as updated, amended, restated
or corrected in a subsequent Buyer Filed SEC Report) fairly present, in all
material respects, the consolidated financial position of Buyer and any Buyer
subsidiaries at the respective dates thereof, and the consolidated statements of
operations, stockholders' equity and cash flows (in each case, including the
related notes) included in such Buyer Financial Statements (if applicable, as
updated, amended, restated or corrected in a subsequent Buyer Filed SEC Report)
fairly present, in all material respects, the consolidated statements of
operations, stockholders' equity and cash flows of Buyer and any Buyer
subsidiaries for the periods indicated, subject, in the case of the unaudited
statements, to normal, year-end audit adjustments which are not reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
- 26 -

--------------------------------------------------------------------------------


 
(c) Each of the principal executive officer of Buyer and the principal financial
officer of Buyer (or each former principal executive officer of Buyer and each
former principal financial officer of Buyer, as applicable) has made all
applicable certifications required by Rule 13a-14 or 15d-14 under the Exchange
Act and Sections 302 and 906 of the Sarbanes-Oxley Act with respect to the Buyer
SEC Reports, and the statements contained in such certifications are true and
accurate, and Buyer is in full compliance with all requirements of the
Sarbanes-Oxley Act.
 
3.6 Absence of Certain Changes or Events.  Except as contemplated by this
Agreement, and except as set forth in the Buyer SEC Reports, since the date of
the most recent audited financial statements included in the Buyer SEC Reports
and through the date hereof, Buyer has conducted its business only in the
ordinary course in all material respects and in a manner consistent with prior
practice in all material respects and there has not been any event or occurrence
of any condition that has had or is reasonably expected to have, individually or
in the aggregate, a Buyer Material Adverse Effect.  Except as contemplated by
this Agreement, and except as set forth in the Buyer SEC Reports, since the date
of the most recent audited financial statements included in the Buyer SEC
Reports and through the date hereof, there has not been any material change in
accounting methods, principles or practices employed by Buyer.
 
 
3.7 Litigation.  Except as set forth on Schedule 3.7, there is no action, suit,
claim or proceeding of any nature pending or, to their Knowledge, threatened,
against Buyer or Acquisition Sub, their properties (tangible or intangible) or
any of its officers or directors, nor is there any reasonable basis
therefore.  Except as set forth on Schedule 3.7, there is no investigation or
other proceeding pending or, to their Knowledge, threatened against Buyer or
Acquisition Sub or any of their properties (tangible or intangible) or any of
their officers or directors by or before any Governmental Entity nor, to their
Knowledge, is there any reasonable basis therefore.  No Governmental Entity has
at any time challenged or questioned the legal right of Buyer or Acquisition Sub
to conduct their operations as presently or previously conducted or as presently
contemplated to be conducted.
 
3.8 Representations Complete.  None of the representations or warranties made by
Buyer or Acquisition Sub (as modified by the Disclosure Schedules) in this
Agreement, and none of the statements made in any exhibit, schedule or
certificate furnished by Buyer or Acquisition Sub pursuant to this Agreement
contains, or will contain at the Closing Date, any untrue statement of a
material fact.
 
- 27 -

--------------------------------------------------------------------------------


 
3.9 Matters Regarding the Buyer’s Stock.  Upon the issuance and delivery of the
Buyer Stock in accordance with the terms of this Agreement, the Buyer Stock will
be validly issued and outstanding Buyer Stock.
 
 
3.10 No Knowledge of Misrepresentations or Omissions.  None of Buyer,
Acquisition Sub or any of their respective Affiliates has actual Knowledge that
the representations and warranties of the Company contained in this Agreement
are not true and correct in all material respects.
 
3.11 Brokers’ and Finders’ Fees.   Neither Buyer nor Acquisition Sub has
incurred, and will not incur, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or the transactions contemplated hereby.
 
3.12 No Other Representations or Warranties; Disclosure Schedules.  Except for
the representations and warranties contained in this ARTICLE III (as modified by
the Disclosure Schedules hereto as supplemented or amended in accordance with
the terms hereof), neither Buyer, nor the Acquisition Sub, nor any other Person
makes any other express or implied representation or warranty with respect to
the Buyer or the Acquisition Sub or the transactions contemplated by this
Agreement, and the Buyer and the Acquisition Sub disclaim any other
representations or warranties, whether made by the Buyer or the Acquisition Sub,
or their officers, directors, employees, agents or representatives.  Except for
the representations and warranties contained in ARTICLE III hereof (as modified
by the Disclosure Schedules hereto as supplemented or amended in accordance with
the terms hereof), the Buyer and the Acquisition Sub hereby disclaim all
liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to Company or its directors, managers, Stockholders, officers,
employees, agents or representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Company by Buyer
or Acquisition Sub or any director, officer, employee, agent, consultant, or
representative of the Buyer or the Acquisition Sub).
 
- 28 -

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONDUCT PRIOR TO THE CLOSING
 
4.1 Conduct of Business.  During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Closing, Company agrees to carry on its business in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted, and,
to the extent consistent with such business, use commercially reasonable efforts
consistent with past practice and policies to preserve intact Company’s present
business organization, keep available the services of their present officers and
employees and preserve their relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with
Company, all with the goal of preserving Company’s goodwill and ongoing business
at the Closing.  Except as expressly contemplated or required by this Agreement,
Company shall not, without the prior written consent of Buyer:
 
(a) make or enter into any commitment to make any capital expenditure exceeding
$10,000 individually or $25,000 in the aggregate;
 
(b) (i) except for the granting of non-exclusive licenses of object code
relating to any products of Company shipping on the date hereof entered into in
the ordinary course of business, consistent with past practices, sell, license
or transfer to any person or entity any rights to any Company Intellectual
Property or enter into any agreement with respect to any Company Intellectual
Property with any person or entity or with respect to any Intellectual Property
of any person or entity, (ii) buy or license any Intellectual Property or enter
into any agreement with respect to the Intellectual Property of any person or
entity, (iii) enter into any agreement with respect to the development of any
Intellectual Property with a third party, (iv) or change pricing or royalties
charged by Company to their customers or licensees, or the pricing or royalties
set or charged by persons who have licensed Intellectual Property to Company;
 
(c) enter into or amend any Contract pursuant to which any other party is
granted marketing, distribution, development or similar rights of any type or
scope with respect to any products or technology of Company;
 
(d) amend or otherwise modify (or agree to do so), or violate the terms of, any
of the Contracts set forth or described in the Disclosure Schedules;
 
(e) commence or settle any litigation;
 
(f) declare, set aside or pay any dividend on or make any other distribution
(whether in cash, shares, stock or property) on account of, or split, combine or
reclassify or otherwise alter any of the shares of the capital stock of Company;
 
- 29 -

--------------------------------------------------------------------------------


(g) issue, grant, deliver or sell or authorize or propose the issuance, grant,
delivery or sale of, or purchase or propose the purchase of, any shares of the
capital stock of Company, or any securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue or purchase any such shares of the capital
stock of Company;
 
(h) acquire or agree to acquire by merging or consolidating with, or by
purchasing or selling any assets or equity securities of, or by any other
manner, Company or any business or any corporation, partnership, association or
other business organization or division thereof, or otherwise acquire or agree
to acquire any assets or split-up or split-off any entity;
 
(i) sell, lease, license or otherwise dispose of any of Company’s properties or
assets, except properties or assets which do not include Company Intellectual
Property and only in the ordinary course of business and consistent with past
practices;
 
(j) grant any severance or termination pay (i) to any director, stockholder,
manager or officer or (ii) to any other employee, other than payments made
pursuant to written agreements disclosed in the Disclosure Schedules;
 
(k) adopt or amend any employee stock or benefit plan, or enter into any
employment contract, pay or agree to pay any special bonus or special
remuneration to any director or employee, or increase the salaries or wage rates
or other compensation of their employees, other than (i) as required by
applicable law or (ii) pursuant to written agreements disclosed in the
Disclosure Schedules;
 
(l) except for payments made pursuant to written agreements disclosed in the
Disclosure Schedules, and salary payments made in the ordinary course of
business, pay, discharge or satisfy, in an amount in excess of $10,000 (in any
one case) or $25,000 (in the aggregate), any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction in the ordinary course of business of
liabilities reflected or reserved against in the Balance Sheet (or the notes
thereto) or constituting a trade payable or operating expense incurred in the
ordinary course of business consistent with past practices since the Balance
Sheet;
 
(m) make or change any material election in respect of Taxes, adopt or change
any accounting method in respect of Taxes, enter into any closing agreement or
settle any claim or assessment in respect of material Taxes, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of material Taxes;
 
(n) enter into any strategic alliance or joint marketing arrangement or
agreement;
 
(o) amend the constitutional or organizational documents of Company;
 
- 30 -

--------------------------------------------------------------------------------


 
(p) incur or guarantee any indebtedness or incur any other liabilities outside
the ordinary course of business;
 
(q) grant any loan to others or purchase debt securities of others or amend the
terms of any outstanding loan agreement;
 
(r) hire any employees;
 
(s) terminate any Key Employee (as defined in Section 6.3(e));
 
(t) take any other actions outside the ordinary course of business; or
 
(u) take, or agree in writing or otherwise to take, any of the actions described
in Section 4.1(a) through Section 4.1(t) hereof, inclusive, or any other action
that would (i) prevent Company or Stockholders’ Representative from performing
or cause Company or Stockholders’’ Representative not to perform their
respective covenants hereunder, or (ii) cause or result in any of their
respective representations and warranties contained herein being untrue or
incorrect.
 
4.2 No Solicitation.  Until the earlier of the Closing or the date of
termination of this Agreement pursuant to the provisions of Section 8.1, Company
will not (nor will Company cause any of Company’s officers, directors, agents,
representatives, subsidiaries, or affiliates to) directly or indirectly, take
any of the following actions with any party other than Buyer and its
designees:  (a) solicit, encourage, initiate or participate in any inquiry,
negotiations or discussions, or enter into any agreement, with respect to any
offer or proposal to acquire all or any material part of Company’s properties,
assets or technologies, or shares in the capital of Company (whether or not
outstanding), whether by merger, purchase of assets, takeover offer, tender
offer or otherwise, or effect any such transaction, (b) disclose any information
not customarily disclosed to any person or entity concerning their business,
technologies or properties, or afford to any person or entity access to their
properties, technologies, books or records, not customarily afforded such
access, or (c) assist or cooperate with any person or entity to make any
proposal to purchase all or any portion of the Assets or shares in the capital
of Company, or (d) enter into any agreement with any person or entity providing
for the acquisition of Company or any of the Assets, whether by merger, purchase
of assets, tender offer or otherwise.  In the event that Company or any of its
Affiliates shall receive, prior to the Closing or the termination of this
Agreement, any offer, proposal, or request, directly or indirectly, of the type
referenced in clause, as applicable, (a) or (c) above, or any request for
disclosure or access pursuant to clause (b) above, Company shall immediately
notify Buyer thereof, including information as to the identity of the offeror or
the party making any such offer or proposal and the specific terms of such offer
or proposal, as the case may be, and such other information related thereto as
Buyer may reasonably request.  The parties hereto agree that irreparable damage
would occur in the event that the provisions of this Section 4.2 are not
performed in accordance with their specific terms or are otherwise breached and
that it would be impossible or inadequate to measure and calculate Buyer’s
damages from any breach of the covenants set forth in this
Section 4.2.  Accordingly, Company agrees that if it breaches any provision of
this Section 4.2, Buyer will have available, in addition to any other right or
remedy otherwise available, the right to seek an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement.  Company further
agrees that no bond or other security shall be required in obtaining such
equitable relief, nor will proof of actual damages be required for such
equitable relief.  Company hereby expressly consents to the issuance of such
injunctive relief, whether in the form of a temporary restraining order or
otherwise, and to the ordering of such specific performance.
 
- 31 -

--------------------------------------------------------------------------------


 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
5.1 Access to Information.  Company shall afford Buyer and its accountants,
counsel and other representatives reasonable access during normal business hours
during the period prior to the earlier of the Closing and termination of this
Agreement to (i) all of Company’s properties, books, contracts, commitments and
records, and (ii) all other information concerning the business, properties and
personnel (subject to restrictions imposed by Applicable Law) of Company as
Buyer may reasonably request. Company agrees to provide to Buyer and its
accountants, counsel and other representatives copies of Company’s internal
financial statements (including tax returns and supporting documentation)
promptly upon request.  No information or knowledge obtained in any
investigation pursuant to this Section 5.1 shall effect, limit or modify any of
the representations and warranties of Company, contained herein, or the right of
Buyer to rely thereon, or the obligations of the parties to consummate the
Merger in accordance with the terms and provisions hereof.
 
5.2 Confidentiality.  All information or knowledge obtained in any investigation
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, shall be governed by the terms of that
certain Confidentiality Agreement dated October 19, 2007, previously executed by
Company and Buyer, which agreement shall continue in effect in accordance with
its terms.
 
- 32 -

--------------------------------------------------------------------------------


 
5.3 Expenses.  Whether or not the Merger is consummated, all fees and expenses,
including, without limitation, all legal, accounting, financial advisory,
consulting and all other fees and expenses of third parties, incurred by a party
in connection with the negotiation and effectuation of the terms and conditions
of this Agreement and the transactions contemplated hereby, shall be the
obligation of the respective party incurring such fees and expenses.
 
5.4 Public Disclosure.  Without the consent of Buyer, no party shall issue any
statement or communication to any third party (other than their respective
agents and advisors) regarding the subject matter of this Agreement or the
transactions contemplated hereby, including, if applicable, the termination of
this Agreement and the reasons therefore, except as required under Applicable
Law.
 
5.5 Consents.  Company shall obtain the consents, waivers and approvals required
to be obtained under any of the Contracts to which Company is a party in
connection with the Merger, including those consents, waivers and approvals set
forth in Schedule 5.5.
 
5.6 Taking of Necessary Action; Further Action.  At any time, and from time to
time on or after the Closing, at the reasonable request of the other party and
without further consideration, Buyer, Company or Stockholders’ Representative
will execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as such other party may
reasonably determine is necessary to consummate the transactions described
herein and to assist such party in exercising all of its rights with respect to
this Agreement and to otherwise carry out the purposes of this Agreement.  If,
at any time after the Closing, any such further action is necessary or
desirable, the managers, stockholders, officers and directors, as applicable, of
each of Company and Buyer are fully authorized in the name of their respective
companies or otherwise to take, and will take, all such lawful and necessary
action, so long as such action is consistent with this Agreement.
 
5.7 Notification of Certain Matters.  Prior to the Closing, each party hereto
shall deliver to the other parties hereto written notice of any event or
development that occurs after the date hereof which, if it had occurred prior to
the date hereof, would have caused or constituted a breach of any of the
representations or warranties of such party contained in this Agreement
(including such party’s disclosures contained in its respective Disclosure
Schedules).  It is agreed that the furnishing of such corrected and supplemental
information shall be deemed to amend such party’s disclosures contained in its
respective Disclosure Schedules for all purposes hereunder, and such amended
disclosures contained in its respective Disclosure Schedules shall be the
definitive disclosures contained in its respective Disclosure Schedules for such
party for all purposes hereunder, excluding, however, the satisfaction of the
conditions to the obligations of each party hereto set forth in ARTICLE VI
hereof.
 
5.8 Additional Documents and Further Assurances.  Each party hereto, at the
request and expense of another party hereto, shall execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of this
Agreement and the transactions contemplated hereby; provided that such
transaction is performed in compliance with all Applicable Law.
 
- 33 -

--------------------------------------------------------------------------------


 
5.9 New Employment Arrangements.  Each person listed on Schedule 5.9 shall be
offered “at-will” employment by Buyer, to be effective as of the Closing Date,
upon proof of citizenship or appropriate employment authorization from the U.S.
Bureau of Citizenship and Immigration Services or the U.S. Department of State
evidencing a right to work in the United States.  Such “at-will” employment
arrangements will (i) be set forth in offer letters based on Buyer’s standard
form (each, an  “Offer Letter”), (ii) be subject to and in compliance with
Buyer’s standard human resources policies and procedures, (iii) have terms,
including the position, salary and responsibilities of such employee, which will
be determined by Buyer after consultation with Company’s management, and (iv)
supersede any prior employment agreements and other arrangements with such
employee in effect prior to the Closing Date (each such employee, a “Continuing
Employee”).  Each Key Employee (as defined in Section 6.3(e)) shall execute an
Offer Letter at the same time as the execution of this Agreement, which Offer
Letters shall be effective as of the Closing Date.  In furtherance of the
foregoing, Company shall terminate all employment agreements and other
arrangements with such employees effective as of the Closing Date.
 
5.10 Post-Closing Audit.  Following the Closing, Stockholders’ Representative
shall take such action as is necessary to cause the Company’s financial
statements to be audited by auditors of his choosing, and at Stockholders’ sole
expense, for the periods at December 31, 2006 and December 31, 2007, and for the
12 months each then ended and to be reviewed by such auditors for the period at
March 31, 2008, and for the three months then ended (the “Post-Closing Audit”).
 
ARTICLE VI
 
CONDITIONS TO THE MERGER
 
6.1 Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing of the following
conditions:
 
(a) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect, nor shall any proceeding brought
by an administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, seeking any of the foregoing be pending;
nor shall there be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the Merger, which makes the
consummation of the Merger illegal.
 
(b) Governmental Approvals.  All approvals from Governmental Authorities (if
any), and all consents from third parties deemed appropriate or necessary by any
party to this Agreement shall have been timely obtained.
 
6.2 Additional Conditions to Obligations of Company.  The obligations of Company
to consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, exclusively by
Company:
 
- 34 -

--------------------------------------------------------------------------------


 
(a) Representations, Warranties and Covenants.  The representations and
warranties of Buyer and Acquisition Sub in this Agreement shall be true and
correct in all respects on the date they were made and shall be true and correct
in all material respects (except where the representations and warranties were
qualified by materiality, in which case, they shall be true in all respects) on
and as of the Closing Date as though such representations and warranties were
made on and as of that date, and Buyer and Acquisition Sub shall have performed
and complied in all material respects with all covenants and obligations of this
Agreement required to be performed and complied with by it as of the Closing.
 
(b) Certificates of Buyer and Acquisition Sub.  Company shall have been provided
with certificates executed on behalf of each of Buyer and Acquisition Sub by
their respective Secretary to the effect that, as of the Closing Date:
 
(i) all representations and warranties made by Buyer and Acquisition Sub in this
Agreement (other than the representations and warranties as of a specified date,
which will be true and correct as of such date) were true and correct on the
date they were made and are true and correct in all material respects on and as
of the Closing Date as though such representations and warranties were made on
and as of such time; and
 
(ii) all covenants and obligations under this Agreement to be performed by Buyer
and Acquisition Sub on or before the Closing have been so performed in all
material respects.
 
(c) Existing Convertible Debt of Buyer and Acquisition Sub.  Company shall have
been provided with evidence that the terms of Buyer’s outstanding convertible
promissory debt has been amended to provide that the maturity of such
outstanding convertible promissory debt shall be no earlier than January 31,
2011, that the payment terms for the interest thereon are amended and such other
changes to the terms and conditions to such indebtedness are made as set forth
on Exhibit F.
 
6.3 Additional Conditions to the Obligations of Buyer and Acquisition Sub
 
.  The obligations of Buyer to consummate and effect this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by Buyer and Acquisition Sub:
 
(a) Representations, Warranties.  The representations and warranties of Company
in this Agreement (other than the representations and warranties of Company as
of a specified date, which will be true and correct as of such date) shall be
true and correct on the date they were made and, after giving effect to any
changes to the Disclosure Schedules permitted by Section 5.7, shall be true and
correct in all material respects (except where the representations and
warranties were qualified by materiality, in which case, they shall be true in
all respects) on and as of the Closing Date as though such representations and
warranties were made on  and as of such time, provided, however, that if the
changes to the Company Disclosure Schedules permitted by Section 5.7 correct an
inaccuracy of any representation or warranty made by the Company on the date of
this Agreement, disclose a breach of covenant on the part of the Company or
disclose information that is reasonably likely to cause a Material Adverse
Effect on the Company, then this condition shall only be deemed to have been
satisfied if Buyer and Acquisition Sub proceed to consummate the transactions
contemplated by this Agreement, in which case the amended Company Disclosure
Schedules shall be the definitive Company Disclosure Schedules for all purposes
hereunder.
 
- 35 -

--------------------------------------------------------------------------------


 
(b) Covenants.  The Company shall have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with as of the Closing.
 
(c) Officer’s Certificate.  Each of Buyer and Acquisition Sub shall have been
provided with a certificate executed on behalf of Company by an officer to the
effect that, as of the Closing:
 
(i) all representations and warranties made by Company in this Agreement (other
than the representations and warranties as of a specified date, which will be
true and correct as of such date) were true and correct on the date they were
made and are true and correct in all material respects on and as of the Closing
Date as though such representations and warranties were made on and as of such
time;
 
(ii) all covenants and obligations under this Agreement to be performed by
Company on or before the Closing have been so performed in all material
respects; and
 
(iii) the conditions to the obligations of Buyer and Acquisition Sub set forth
in this Section 6.3 have been satisfied (unless otherwise waived in accordance
with the terms hereof).
 
(d) Third Party Consents.  Any and all consents, waivers, approvals and
assignments listed on the Disclosure Schedules shall have been obtained,
including but not limited to, each assignment and consent listed on Schedule 5.5
and each consent necessary to effectuate the transactions contemplated by this
Agreement.
 
(e) Employment Arrangements.  As of the Closing, the Key Employees listed on
Schedule 6.3(e) (the “Key Employees”), shall have accepted and entered into
“at-will” employment arrangements with Buyer or Acquisition Sub and shall be
employees of Buyer or Acquisition Sub at the Closing, subject to, and in
compliance with, Buyer’s or Acquisition Sub’s standard human resources policies
and procedures.  Such employment arrangements will supersede any prior
employment agreements and other arrangements between Company and their
employees.
 
- 36 -

--------------------------------------------------------------------------------


 
(f) Instruments of Transfer.  All actions to be taken by Company or
Stockholders’ Representative in connection with the Merger and all certificates,
opinions, instruments, and other documents required to effect the Merger will be
reasonably satisfactory in form and substance to Buyer and shall have been
completed or delivered to Buyer, as applicable, prior to the Closing.
 
(g) Secretary’s Certificate.  Buyer and Acquisition Sub shall have received a
certificate, validly executed by the Secretary of Company, certifying (i) a true
and complete copy of each of the Company’s certificate of incorporation or
equivalent document as in effect on the Closing Date is attached thereto, (ii) a
true and correct copy of each of the Company bylaws or equivalent document as in
effect on the Closing Date is attached thereto, (iii) a true and correct copy of
the resolutions adopted by Company’s board of directors authorizing the
execution and performance of this Agreement and the transactions contemplated
hereby is attached thereto, (iv) a true and correct copy of the resolutions
adopted by Company’s stockholders approving the transactions contemplated hereby
is attached thereto, and (v) Company’s incumbent officers and their respective
specimen signatures set forth on such certificate are their respective genuine
signatures.
 
(h) Line of Credit Assignment.  Wachovia Bank, N.A. shall have consented to
continue the Company’s line of credit in the aggregate amount of $250,000
pursuant to its terms (except for any undertakings by Stockholders) after the
Effective Time.
 
(i) Proprietary Information Agreements.  Each Key Employee shall have entered
into a proprietary information and invention assignment agreement in a form
acceptable to Buyer or Acquisition Sub and their counsel.
 
            ARTICLE VII     
 
SURVIVAL; LIMITATION OF LIABILITY; INDEMNIFICATION
 
7.1 Survival of Representations and Warranties.  All claims for breach or
inaccuracy of any of the representations and warranties of the Company, Buyer
and Acquisition Sub contained in this Agreement shall survive the execution and
delivery hereof and, except for (i) claims for breach of Company’s
representations and warranties with respect to Taxes in Section 2.10, which
shall survive the Merger and continue in full force and effect until the date
that is the ninetieth (90) day after the date on which the statute of
limitations applicable to the subject matter addressed thereunder expires and
(ii) claims for breach of Company’s representations and warranties with respect
to its capitalization in Section 2.2 which shall be unlimited in duration, shall
survive the Merger until 5:00 p.m., Philadelphia, Pennsylvania time, on the date
that is eighteen (18) months following the Effective Time, (the “Survival
Date”).  Without limiting the generality of the foregoing, with respect to a
breach or inaccuracy of any representation or warranty for which notice is given
prior to 5:00 p.m., Philadelphia, Pennsylvania time, on the Survival Date (each,
a “Noticed Claim”), the indemnification obligation set forth in Sections 7.2 and
7.3 below shall survive the Survival Date until each such Noticed Claim is
resolved.
 
- 37 -

--------------------------------------------------------------------------------


 
7.2 Company Indemnification.  Subject to the limitations set forth in this
Agreement, from and after the Effective Time, Buyer and Surviving Corporation
and each of their respective successors and assigns (the “Buyer Indemnified
Parties”) shall have the right to recover solely from and set-off against either
(i) the principal amount of the Note or, (ii) in the event the Note has been
converted into Conversion Shares, the redemption price payable for any
Conversion Shares redeemed pursuant to the terms of the Pledge Agreement, up to
an aggregate amount not to exceed $2,000,000, in each case in accordance with
Section 7.7 of this Agreement, after the Effective Time the amount of any and
all claims, losses, liabilities, damages, deficiencies, costs and expenses,
including reasonable attorneys’ and other professional’s fees and expenses of
investigation and defense (hereinafter individually a “Loss” and collectively
“Losses”), incurred or sustained by the Buyer Indemnified Parties directly or
indirectly as a result of (i) any inaccuracy or breach of a representation or
warranty of Company or Stockholder’s Representative contained in this Agreement;
(ii) any failure by Company or Stockholder’s Representative to perform or comply
with any covenant contained herein; (iii) any inaccuracy contained in any
certificate or other instrument delivered by Company or Stockholder’s
Representative pursuant to this Agreement, or (iv) any material difference
between the Latest Balance Sheet and the Post-Closing Audit.  Notwithstanding
the foregoing, there shall be no right to indemnification pursuant to this
ARTICLE VII unless and until aggregate Losses in excess of $100,000 (the
“Threshold Amount”) have been finally adjudicated, in which event Buyer
Indemnified Parties shall be entitled to set-off against the Note all such
Losses in excess of the Threshold Amount.
 
- 38 -

--------------------------------------------------------------------------------


 
7.3 Buyer’s Indemnification.  Subject to the limitations set forth in this
Agreement, from and after the Effective Time, Buyer shall indemnify and hold
harmless the Stockholders, in their respective ownership percentages set forth
on Exhibit A, by and through the Stockholders’ Representative, and each of their
respective heirs, assigns and personal representatives (the “Company Indemnified
Parties”), from and against all Losses incurred or sustained by the Company
Indemnified Parties directly or indirectly as a result of (i) any inaccuracy or
breach of a representation or warranty of Buyer or Acquisition Sub contained in
this Agreement; (ii) any failure by Buyer or Acquisition Sub to perform or
comply with any covenant contained herein; or (iii) any inaccuracy contained in
any certificate or other instrument delivered by either Buyer or Acquisition Sub
pursuant to this Agreement.  Notwithstanding the foregoing, there shall be no
right to indemnification pursuant to this ARTICLE VII unless and until aggregate
Losses in excess of $100,000 (the “Threshold Amount”) have been finally
adjudicated against either Buyer or Acquisition Sub, in which event Company
Indemnified Party shall be entitled to recover all such Losses in excess of the
Threshold Amount.
 
 
7.4 Stockholder’s Indemnification.  Subject to the limitations set forth in this
Agreement, from and after the Effective Time, Stockholders in their respective
ownership percentages set forth on Exhibit A shall indemnify and hold harmless
the Buyer Indemnified Parties from and against all Losses incurred or sustained
by the Buyer Indemnified Parties directly or indirectly as a result of (i)
claims for breach of Company’s representations and warranties with respect to
Taxes in Section 2.10, and (ii) claims for breach of Company’s representations
and warranties with respect to its capitalization in Section
2.2.  Notwithstanding the foregoing, there shall be no right to indemnification
pursuant to this ARTICLE VII unless and until aggregate Losses in excess of
$100,000 (the “Threshold Amount”) have been finally adjudicated, in which event
Buyer Indemnified Parties shall be entitled to recover all such Losses in excess
of the Threshold Amount.
 
 
7.5 Limitations; Maximum Payments; Remedies
 
(a) The maximum liability of
 
(i) Company for its indemnification obligations pursuant to this ARTICLE VII if
the Closing occurs shall be limited to (i) the principal amount of the Note or,
(ii) in the event the Note has been converted into Conversion Shares, the
redemption price payable for any Conversion Shares redeemed pursuant to the
terms of the Pledge Agreement, up to an aggregate amount not to exceed
$2,000,000 (such applicable amount, the “Indemnity Cap”) and such liabilities
shall be satisfied solely by setoff against such principal amount or redemption
price, as applicable; and
 
(ii) Buyer or Acquisition Sub for their respective indemnification obligations
pursuant to this ARTICLE VII if the Closing occurs shall be limited in the
aggregate to Two Million Dollars ($2,000,000).
 
- 39 -

--------------------------------------------------------------------------------


 
(b) No party shall be liable for any punitive, indirect or consequential
damages, lost profits or diminution in value arising out of, based upon or
resulting from the transactions contemplated by this Agreement, or any breach of
any representation or warranty in this Agreement (other than as may be payable
to a third party).
 
(c) Notwithstanding the limitation on the maximum liability of Company and
Stockholders as set forth in paragraph (a) of this Section 7.5, the maximum
liability for claims based on (i) breaches of Company’s representations and
warranties with respect to Taxes in Section 2.10, and (ii) breaches of Company’s
representations and warranties with respect to its capitalization in Section 2.2
shall be limited in the aggregate to the fair market value on the Closing Date
of the Common Merger Consideration and the Notes.
 
7.6 Payment; Procedure for Indemnification.
 
(a) In the event that a Person shall suffer an Indemnifiable Loss and seek
indemnification under this ARTICLE VII (the “Indemnified Party”) he, she or it
shall give prompt written notice upon discovering or becoming aware of any claim
to (i) the Buyer and Acquisition Sub in the case of indemnity sought under
Section 7.3, or (ii) Stockholders’ Representative in the case of indemnity
sought under Section 7.2 (the party receiving such notice, and the party(ies)
from whom indemnification under this Article is sought, the “Indemnifying
Party”) of the amount of the Loss, together with reasonably sufficient
information in reasonable detail to enable the Indemnifying Party to determine
the accuracy, amount and nature of the claimed Loss (the “Indemnity
Notice”).  The failure of any Indemnified Party to give the Indemnifying Party
the Indemnity Notice promptly after actual notice of the Loss shall not release
the Indemnifying Party of liability under this ARTICLE VII; provided, however
that the Indemnifying Party shall not be liable for Losses incurred by the
Indemnified Party that would not have been incurred but for the delay in the
delivery of, or the failure to deliver, the Indemnity Notice.  In the event of a
dispute concerning the foregoing provisions, the burden of proving that Losses
incurred by the Indemnified Party that would not have been incurred but for the
delay in the delivery of, or the failure to deliver, the Indemnity Notice shall
be on the Indemnifying Party.  Within sixty (60) days after the receipt by the
Indemnifying Party of the Indemnity Notice, the Indemnifying Party shall do one
of the following and decide whether or not to raise any objection: (i) pay to
the Indemnified Party an amount equal to the Loss or (ii) object to such claim,
in which case the Indemnifying Party shall give written notice to the
Indemnified Party of such objection together with the reasons therefore, it
being understood that the failure of the Indemnifying Party to so object shall
preclude the Indemnifying Party from asserting any claim, defense or
counterclaim relating to the Indemnifying Party’s failure to pay any Loss that
was the subject of such Notice; provided any such objection by the Indemnifying
Party (not otherwise resolved) shall be subject to the arbitration provisions
set forth in Section 12.11.  The Indemnifying Party’s objection shall not
relieve the Indemnifying Party from its obligations under this ARTICLE VII.
 
- 40 -

--------------------------------------------------------------------------------


 
(b) In the event the facts giving rise to the claim for indemnification under
this ARTICLE VII shall involve any action or threatened claim or demand by any
third party against the Indemnified Party, the Indemnified Party, within the
earlier of, as applicable, ten (10) days after receiving a written notice of the
filing of a lawsuit or sixty (60) days after receiving notice of the existence
of a claim or demand giving rise to the claim for indemnification, shall send
written notice of such claim to the Indemnifying Party (the “Claim
Notice”).  The failure of the Indemnified Party to give the Indemnifying Party
the Claim Notice shall not release the Indemnifying Party of liability under
this Article; provided, however, that the Indemnifying Party shall not be liable
for Losses incurred by the Indemnified Party that would not have been incurred
but for the delay in the delivery of, or the failure to deliver, the Claim
Notice.  In the event of a dispute concerning the foregoing provisions, the
burden of proving that Losses incurred by the Indemnified Party that would not
have been incurred but for the delay in the delivery of, or the failure to
deliver, the Claim Notice shall be on the Indemnifying Party.  The Indemnifying
Party shall be entitled to defend such claim in the name of the Indemnified
Party at the Indemnifying Party’s own expense and through counsel of the
Indemnifying Party’s own choosing; provided, that if the applicable claim or
demand is against, or if the defendants in any such Legal Proceeding shall
include, both the Indemnified Party and the Indemnifying Party and the
Indemnified Party reasonably concludes that there are defenses available to it
that are different or additional to those available to the Indemnifying Party or
if the interests of the Indemnified Party may be reasonably deemed to conflict
with those of the Indemnifying Party, then the Indemnified Party shall have the
right to select separate counsel and to participate, at its cost, the defense of
such claim, demand or Legal Proceeding.  The Indemnifying Party shall give the
Indemnified Party notice in writing within thirty (30) days after receiving the
Claim Notice from the Indemnified Party in the event of litigation, or otherwise
within sixty (60) days, of its intent to defend such claim.  Whenever the
Indemnifying Party is entitled to defend any claim under this Section, the
Indemnified Party may elect, by notice in writing to the Indemnifying Party, to
continue to participate through its own counsel, at the Indemnified Party’s
expense, but the Indemnifying Party shall have the right to control the defense
of the claim or the litigation.
 
(c) Notwithstanding any other provision contained in this Agreement, the party
controlling the defense of the claim or the litigation shall not settle any such
claim or litigation without the prior written consent of the Indemnifying Party
for the other party, which consent shall not be unreasonably withheld.  In the
event that the Indemnifying Party is controlling the defense of the claim or the
litigation and shall have negotiated a settlement thereof, which proposed
settlement is substantively final and unconditional as to the parties thereto
(other than the consent of the Indemnifying Party for the Indemnified Party
required under this Section 7.6(c)) and contains an unconditional release of the
Indemnified Party and does not include the taking of any actions by, or the
imposition of any restrictions on the part of the Indemnified Party, the
Indemnified Party shall not unreasonably refuse to consent to such
settlement.  The liability of the Indemnifying Party under this ARTICLE VII,
upon the ultimate disposition of such litigation or claim, shall be limited to
the amount of the proposed settlement; provided, however, that in the event the
proposed settlement shall require that the Indemnified Party make an admission
of liability, a confession of judgment, or shall contain any other non-financial
obligation which, in the reasonable judgment of the Indemnified Party, renders
such settlement unacceptable, then the Indemnified Party’s failure to consent
shall not give rise to the foregoing limitation of the Indemnifying Party’s
liability as provided for in this Section, and the Indemnifying Party shall
continue to be liable to the full extent of such litigation or claim.
 
- 41 -

--------------------------------------------------------------------------------


 
(d) The party controlling the defense of the claim or the litigation shall
provide to the non-controlling party a report as to the status of each claim for
indemnification pursuant to this ARTICLE VII no less frequently than once every
three months so long as such claim is outstanding, and whenever reasonably
requested by the Indemnified Party.
 
(e) The non-controlling party in the defense of the claim or the litigation
shall have the right to consult with the controlling party and the controlling
party shall facilitate such consultation with respect to the conduct and results
of the proceeding and the strategy of the controlling party for addressing the
matters that are the basis of such claim.  Upon reasonable request by the
non-controlling party, the controlling party shall provide the notice, copies,
access and right of consultation provided for herein with respect to any claim
for indemnification pursuant to this Agreement.
 
7.7 Payment
 
.  Subject to the provisions of Section 7.9 below:
 
 
(a) Upon final determination of the amount of an Indemnifying Party’s liability
for an Indemnifiable Loss under this ARTICLE VII, the Indemnifying Party shall
pay such amount to the Indemnified Party no later than the date that is ten (10)
Business Days after such determination (“Indemnity Payment Date”).  In the event
that the Buyer is the Indemnified Party and is not paid such amount in full on
or before the Indemnity Payment Date, the Buyer must setoff and apply all or a
portion of the full amount of any Losses to which it is entitled pursuant to
this ARTICLE VII against either (i) the principal amount of the Note or, (ii) in
the event the Note has been converted into Conversion Shares, the redemption
price payable for any Conversion Shares redeemed pursuant to the terms of the
Pledge Agreement, up to an aggregate amount not to exceed $2,000,000, in each
case, pursuant to the terms of that certain Note Pledge Agreement (the “Pledge
Agreement”), substantially in the form of Exhibit E attached hereto.  In no
event shall Buyer’s setoff pursuant to this Section 7.7(a) and the Pledge
Agreement exceed the Indemnity Cap.
 
(b) Buyer’s right to setoff against (i) the principal amount of the Note or,
(ii) in the event the Note has been converted into Conversion Shares, the
redemption price payable for any Conversion Shares redeemed pursuant to the
terms of the Pledge Agreement, up to an aggregate amount not to exceed
$2,000,000, shall survive until the Survival Date, unless Buyer shall have
properly given notice of its exercise of its right to setoff on or prior to the
Survival Date, in which event the right of setoff shall continue until all
outstanding indemnification claims have been conclusively determined and been
paid.  
 
- 42 -

--------------------------------------------------------------------------------


 
7.8 Sole Remedy.  From and after the Effective Time, the rights set forth in
this ARTICLE VII shall be the Indemnified Parties’ sole and exclusive remedies
with respect to any and all claims relating to this Agreement, the parties
hereto, the events giving rise to this Agreement and the transactions provided
for herein or contemplated hereby, except in the case of intentional
misrepresentation, fraud and criminal acts as well as, from and after the
effective time, remedies of specific performance, injunction and other equitable
relief.
 
7.9 Termination Upon Change of Control.  Notwithstanding anything herein to the
contrary, the rights and obligations of the Parties set forth in this ARTICLE
VII shall terminate immediately upon a Change of Control and any claim for
indemnification hereunder, including any Noticed Claim, Indemnity Notice, or
Claim Notice, shall be deemed withdrawn and released by the Party making such
claim or providing such notice.
 
 
ARTICLE VIII

 
TERMINATION, AMENDMENT AND WAIVER
 
8.1 Termination.  Except as provided in Section 8.2 below, this Agreement may be
terminated and the Merger abandoned at any time prior to the Closing:
 
(a) by mutual consent of Company on the one hand, and Buyer and Acquisition Sub
on the other hand;
 
(b) by Company on the one hand or Buyer and Acquisition Sub on the other hand
if:  (i) there shall be a final nonappealable order of a federal, state or other
court in effect preventing consummation of the Merger; or (ii) there shall be
any statute, rule, regulation or order enacted, promulgated or issued or deemed
applicable to the Merger by any Governmental Entity that would make consummation
of the Merger illegal, or (iii) the Closing has not occurred by June 1, 2008
(the “Outside Date”); provided that no party may terminate this Agreement
pursuant to this clause if such failure to timely Close on or before the Outside
Date is due to the failure of such terminating party to fulfill its obligations
hereunder;
 
(c) by Buyer and Acquisition Sub if they are not in material breach of their
respective obligations under this Agreement and there has been a material breach
of any representation, warranty, covenant or agreement contained in this
Agreement on the part of Company and such breach has not been cured within ten
(10) calendar days after written notice to Company (provided that, no cure
period shall be required for a breach which by its nature cannot be cured); or
 
- 43 -

--------------------------------------------------------------------------------


(d) by Company if not in material breach of its obligations under this Agreement
and there has been a material breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of Buyer or Acquisition Sub
and such breach has not been cured within ten (10) calendar days after written
notice to Buyer and Acquisition Sub (provided that, no cure period shall be
required for a breach which by its nature cannot be cured).
 
Where action is taken to terminate this Agreement pursuant to this Section 8.1,
it shall be sufficient for such action to be authorized by the board of
directors of the party taking such action.
 
8.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Buyer or Company, or their
respective officers, directors or stockholders, provided that each party shall
remain liable for any breaches of this Agreement prior to its termination;
provided further that, the provisions of Sections 5.2, 5.3, 5.4, this
Section 8.2, and Section 10.2 of this Agreement shall remain in full force and
effect and survive any termination of this Agreement.
 
8.3 Amendment.  Except as is otherwise required by Applicable Law, this
Agreement may be amended by the parties hereto at any time by execution of an
instrument in writing signed on behalf of each of the parties hereto.
 
8.4 Extension; Waiver.  At any time prior to the Closing, Company, Buyer and
Acquisition Sub may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations of the other party hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.
 
ARTICLE IX
 


 
CLOSING
 
9.1 Deliveries of the Buyer and Acquisition Sub.  At the Closing, the Buyer and
Acquisition Sub, as applicable, shall deliver to the Company the following items
and documents:
 
(a) the Common Merger Consideration;
 
(b) a certificate from the Secretary or Assistant Secretary of each of the Buyer
and Acquisition Sub dated the Closing Date, certifying (i) a true and complete
copy of the Buyer’s Organizational Documents (ii) a true and correct copy of the
resolutions adopted by each of the Buyer’s and Acquisition Sub’s directors
authorizing the execution and performance of this Agreement and the transactions
contemplated hereby is attached thereto, and (iii) each of the Buyer’s and
Acquisition Sub’s incumbent officers and their respective specimen signatures
set forth on such certificate are their respective genuine signatures;
 
- 44 -

--------------------------------------------------------------------------------


 
(c) the Offer Letters, duly executed by the Buyer or Acquisition Sub;
 
(d) each of the Pledge Agreements duly executed by the Buyer or Acquisition Sub;
 
(e) evidence that the terms of Buyer's outstanding convertible promissory debt
has been amended as provided in Section 6.2(c).
 
(f) a certificate issued by the Secretary of State of Delaware as to the good
standing of the Buyer and Acquisition Sub in such jurisdiction, dated within
fifteen (15) days of the Closing Date; and
 
(g) the certificates required by Section 6.2(b).
 
9.2 Deliveries of the Company.  On the Closing Date, the Company and the
Stockholders’ Representative, as applicable, shall deliver to the Buyer, the
following items and documents:
 
(a) the Company Stock certificates;
 
(b) the Pledge Agreements;
 
(c) a certificate issued by the Secretary of State or other appropriate
officials of the State of Delaware as to the subsistence or good standing of
each of the Company and any Company subsidiaries in such state; all dated within
fifteen (15) days of the Closing Date;
 
(d) all consents and approvals referenced in Schedule 6.3(d) hereof;
 
(e) the certificates required by Section 6.3(c) and Section 6.3(g) hereof; and
 
(f) any documents, instruments, agreements and certificates as may be reasonably
necessary to carry out the transactions contemplated by this Agreement,
including such documents, instruments, agreements and certificates as the Buyer
may reasonably request in connection therewith.
 
- 45 -

--------------------------------------------------------------------------------


ARTICLE X
 
POST CLOSING COVENANTS
 
10.1 Further Cooperation.  From and after the Closing Date, at the Buyer’s or
Acquisition Sub’s request from time to time, the Stockholders’ Representative
shall execute and deliver to the Buyer such further endorsements, assignments
and instruments of transfer and conveyance and take such other actions as the
Buyer or Acquisition Sub reasonably requests to consummate the transactions
contemplated by this Agreement.
 
 
10.2 Confidentiality.  The Stockholders’ Representative shall maintain
confidential and not disclose, and shall cause to be maintained confidential and
not disclosed, all information and material regarding the business carried on by
the Company.
 
 
10.3 Maintenance of Books and Records.  For a period not to exceed five (5)
years after the Closing Date, the Buyer shall maintain the Books and Records
maintained by the Company on or before the Closing Date and shall permit the
Stockholders’ Representative and its respective representatives and agents
access, at the Company’s offices where such books and records are maintained, at
the Stockholders’ Representative sole cost and expense, to such pre-Closing
Books and Records (upon reasonable prior written notice by the Stockholders’
Representative, as applicable, subject to reasonable confidentiality
restrictions, and on terms not disruptive to the business, operation or
employees of the Company, the Buyer or any of the Buyer’s affiliates) solely to
the extent necessary to assist the Stockholders’ Representative in (a)
completing any tax or regulatory filings or financial statements required or
appropriate to be made by any of the Stockholders’ Representative after the
Closing Date, (b) prosecuting or defending on behalf of any of the Stockholders’
Representative any litigation controlled by any of the Stockholders’
Representative under Section 7.6(c) of this Agreement; or (c) complying with
requests made of any of the Stockholders’ Representative by any Taxing authority
or any Governmental Entity conducting an audit, investigation or inquiry
relating to the Company’s activities during periods prior to the Closing
Date.  The Stockholders’ Representative shall, and shall cause its respective
representatives and agents to, hold all information provided to them pursuant to
this Section 10.3 (and any information derived therefrom) in confidence.
 
 
ARTICLE XI
 
TAX MATTERS
 
11.1 Tax Returns.
 
(a) The Stockholders’ Representative shall prepare or cause to be prepared all
Returns of the Company with respect to taxable periods ending on or prior to the
Closing date (the “Pre-Closing Returns”).  Such Pre-Closing Returns shall be
prepared consistent with past practices.  Stockholders’ Representative shall
permit Buyer to review and comment on such Pre-Closing Returns.  Buyer shall
file or cause to be filed such Pre-Closing Returns as so prepared and shall pay
or cause to be paid all Taxes with respect to thereto.
 
- 46 -

--------------------------------------------------------------------------------


 
(b) Buyer shall prepare or cause to be prepared and file or cause to be filed
all Returns of the Company for taxable periods which begin before the Closing
Date and end after the Closing Date (“Straddle Returns”).  Buyer shall prepare
such Returns consistent with past practices.  Buyer shall allow Stockholders’
Representative to review and comment on such Straddle Returns prior to their
filing and shall not file or cause to be filed such Straddle Returns without
Stockholders’ Representative’s consent, which consent shall not be unreasonably
withheld.  Buyer shall pay or cause to be paid all Taxes with respect to such
Straddle Returns.
 
(c) None of Buyer or its Affiliates (including the Surviving Corporation), shall
amend, refile or otherwise modify any Return relating to the Company with
respect to any Tax period beginning on or before the Closing Date, or make or
revoke any Tax elections with respect to such Returns without the prior written
consent of the Stockholders’ Representative, which consent shall not be
unreasonably withheld.
 
11.2 Cooperation on Tax Matters.  Buyer, Surviving Corporation, the
Stockholders’ Representative and their Affiliates shall cooperate, as and to the
extent reasonably requested, in connection with the filing of any Return and any
audit, litigation or other proceeding with respect to Taxes.  Such cooperation
shall include the retention and (upon the other party's request) the provision
of records and information which are reasonably relevant to any such Return,
audit, litigation or other proceeding and making employees of the Surviving
Corporation or Buyer available on a mutually convenient basis to provide
additional information and explanation of any material provided
hereunder.  Stockholders’ Representative, Surviving Corporation and Buyer agree
(i) to retain all books, records and returns with respect to Tax matters
pertinent to the Company relating to any taxable period beginning on or before
the Closing Date until the later of six years after the Closing Date or the
expiration of the statute of limitations (and any extensions thereof) of the
respective Tax periods, and to abide by all record retention agreements entered
into with any Tax authority, and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books, records
and Returns and, if the other so requests, Buyer, Surviving Corporation or
Stockholders’ Representative, as the case may be, shall allow the other to take
possession of such books, records and Returns.
 
11.3 Certain Taxes.  All transfer, documentary, use, stamp, registration and
other such Taxes and fees (including any penalties and interest) incurred in
connection with the transactions contemplated by this Agreement shall be paid by
the Buyer when due, and Buyer will file all necessary Returns and other
documentation with respect to all such transfer, documentary, use, stamp,
registration and other such Taxes and fees.
 
- 47 -

--------------------------------------------------------------------------------


 
ARTICLE XII
 
GENERAL PROVISIONS
 
12.1 The Stockholders’ Representative. 
 
(a) In order to efficiently administer the transactions contemplated hereby,
including the defense or settlement of any Claims for which Company may be
required to indemnify Buyer pursuant to ARTICLE VII hereof, Stockholders shall
have designated Robert T. Healey, as the Stockholders’ Representative pursuant
to that certain Stockholders’ Representative Agreement by and between the
Stockholders’ Representative and the Stockholders party thereto dated of even
date herewith (the “Stockholders’ Representative Agreement”), a copy of which is
attached as hereto as Exhibit G.
 
(b) Each of the Stockholders pursuant to the Stockholders’ Representative
Agreement, thereby irrevocably appoints the Stockholders’ Representative as the
agent, proxy and attorney-in-fact for such Stockholders for all purposes of this
Stockholders’ Representative Agreement (including the full power and authority
on such Stockholders’ behalf (i) to consummate the transactions contemplated
herein; (ii) to pay such Stockholders’ expenses incurred in connection with the
negotiation and performance of this Agreement (whether incurred on or after the
date hereof); (iii) to disburse any funds or securities received hereunder to
such Stockholders and each other Stockholders; (iv) to endorse and deliver any
certificates or instruments representing the Common Stock and execute such
further instruments of assignment as Buyer shall reasonably request; (v) to
execute and deliver on behalf of such Stockholders any amendment or waiver
hereto; (vi) to take all other actions to be taken by or on behalf of such
Stockholders in connection herewith; (vii) to negotiate, settle, compromise and
otherwise handle any and all claims for indemnification made by Buyer; and
(viii) to do each and every act and exercise any and all rights which such
Stockholders collectively are permitted or required to do or exercise under this
Agreement).  Each of the Stockholders agrees that such agency and proxy are
coupled with an interest, are therefore irrevocable without the consent of the
Stockholders’ Representative and shall survive the death, incapacity,
bankruptcy, dissolution or liquidation of any Stockholders.  All decisions and
actions by the Stockholders’ Representative (to the extent authorized by the
Stockholders’ Representative Agreement) shall be binding upon each of the
Stockholders, and no Stockholders shall have the right to object, dissent,
protest or otherwise contest the same.
 
(c) Each of the Stockholders pursuant to the Stockholders’ Representative
Agreement, represents and warrants that (i) they are residents of the United
States, (ii) they are each an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act, (iii) they are receiving the
Common Stock Per Share Merger Consideration for investment for their own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and have no present intention of selling,
granting any participation in, or otherwise distributing the same, (iv)
they  have carefully reviewed the representations concerning the Buyer contained
in this Agreement, the periodic reports and other filings with the Securities
and Exchange Commission of Buyer, and other due diligence material requested by,
or provided to, the Company, and have made detailed inquiry concerning the
Buyer, its business and its personnel, (v) they understand that the Common Stock
Per Share Merger Consideration has not been, and will not be, registered under
the Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of their
representations as expressed therein, and (vi) they understand that the Common
Stock Per Share Merger Consideration will bear one or more restrictive legends.
 
- 48 -

--------------------------------------------------------------------------------


 
(d) The Stockholders, pursuant to the Stockholders’ Representative Agreement,
will agree not to collectively sell, each trading day, that number of shares of
Buyer’s Stock which is more than ten percent (10%) of the average daily volume
for the preceding fifteen (15) trading days as reported by the NASDAQ bulletin
board system, of the Buyer common stock, until that date which is eighteen
months following the Effective Time.  Notwithstanding the foregoing, in the
event that the Buyer has applied to trade Buyer common stock on any national
securities exchange (a “Market”) the Stockholders, pursuant to the Stockholders’
Representative Agreement, will agree, upon the written request of Buyer, not to
sell any shares of Buyer’s Stock for a period of up to ninety (90)
days.  Notwithstanding the foregoing, the provisions of this Section 12.1(d)
shall terminate immediately upon the listing of Buyer common stock on a Market.
 
(e) Each Stockholder pursuant to the Stockholders’ Representative Agreement,
agrees that Buyer shall be entitled to rely on any action taken by the
Stockholders’ Representative, on behalf of such Stockholders, pursuant to
Section 12.1(b) above (an “Authorized Action”), and that each Authorized Action
shall be binding on each Stockholders as fully as if such Stockholders had taken
such Authorized Action.  Buyer agrees that the Stockholders’ Representative, as
the Stockholders’ Representative, shall have no liability to Buyer for any
Authorized Action, except to the extent that such Authorized Action is found by
a final order of a court of competent jurisdiction to have constituted fraud or
willful misconduct.  Each Stockholders shall, pursuant to the Stockholders’
Representative Agreement severally, for itself only and not jointly and
severally, agrees to indemnify and hold harmless the Stockholders’
Representative against all expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Stockholders’ Representative in connection with any action, suit or
proceeding to which the Stockholders’ Representative is made a party by reason
of the fact it is or was acting as the Stockholders’ Representative pursuant to
the terms of this Agreement.
 
(f) Notwithstanding anything to the contrary herein, Stockholders’
Representative shall not in any manner exercise, or seek to exercise, any voting
power whatsoever with respect to any Common Stock now or hereafter owned of
record or beneficially by any Stockholders unless Stockholders’ Representative
is expressly authorized to do so in a writing signed by such Stockholders.
 
- 49 -

--------------------------------------------------------------------------------


 
(g) In the event that Stockholders’ Representative dies, winds up operations,
becomes unable to perform his, her or its responsibilities hereunder or resigns
from such position, Stockholders receiving or having the right to receive a
majority of the Common Merger Consideration are authorized to and shall select
another representative to fill such vacancy and such substituted representative
shall be deemed to be Stockholders’ Representative for all purposes of this
Agreement and the documents delivered pursuant hereto.
 
(h) Stockholders shall be bound by all actions taken by Stockholders’
Representative in its capacity thereof, except for any action that conflicts
with the limitation set forth in Section 12.1(c).
 
(i) Stockholders’ Representative shall promptly, and in any event within five
(5) Business Days, provide notice to Stockholders of any action taken on behalf
of them by Stockholders’ Representative pursuant to the authority delegated to
Stockholders’ Representative under this Section 12.1.  Stockholders’
Representative shall at all times act in its capacity as Stockholders’
Representative in a manner that Stockholders’ Representative believes to be in
the best interest of Stockholders.  Neither Stockholders’ Representative nor any
of its directors, officers, agents, partners, members or employees, if any,
shall be liable to any person for any error of judgment, or any action taken,
suffered or omitted to be taken, under this Agreement, except in the case of its
gross negligence, fraud, bad faith or willful misconduct.  Stockholders’
Representative may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.  Stockholders’ Representative shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement.  Each Stockholders
severally shall indemnify and hold harmless and reimburse Stockholders’
Representative from and against such Stockholders’ ratable share of any and all
liabilities, losses, damages, claims, costs or expenses suffered or incurred by
Stockholders’ Representative arising out of or resulting from any action taken
or omitted to be taken by Stockholders’ Representative under this Agreement,
other than such liabilities, losses, damages, claims, costs or expenses arising
out of or resulting from Stockholders’ Representative’s bad faith or willful
misconduct.
 
(j) Buyer shall be entitled to rely conclusively on the instructions and
decisions of Stockholders’ Representative regarding the settlement of any claims
for indemnification by any of the Indemnified Parties pursuant to ARTICLE VII
hereof, or any other actions required or permitted to be taken by Stockholders’
Representative hereunder, and no party hereunder shall have any cause of action
against Buyer or the Company for any action taken by Buyer or the Company in
reliance upon the instructions or decisions of Stockholders’ Representative.
 
- 50 -

--------------------------------------------------------------------------------


 
(k) Each Stockholders agrees, in addition to the foregoing, that: (i) the
provisions of this Section 12.1 are independent and severable, are irrevocable
and coupled with an interest and shall be enforceable notwithstanding any rights
or remedies that any Stockholders may have in connection with the transactions
contemplated by this Agreement; and (ii) the provisions of this Section 12.1(k)
shall be binding upon the executors, heirs, legal representatives, personal
representatives, successor trustees and successors of each of the Stockholders,
and any references in this Agreement to a Stockholders shall mean and include
the successors to Stockholders’ rights hereunder, whether pursuant to
testamentary disposition, the laws of descent and distribution or otherwise.
 
12.2 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice), provided, however, that notices sent by
mail and certified mail will not be deemed given until received:
 
(a) if to Buyer, Surviving Corporation, or Acquisition Sub to:


ANTs software inc.
700 Airport Boulevard, Suite 300
Burlingame, CA  94010
Fax:  (650) 931-0510
Attention:  Kenneth Ruotolo
 
with a copy to:


The Corporate Law Group
Waterfront Plaza, Suite 120
500 Airport Boulevard
Burlingame, CA 94010
Attention:  Paul Marotta
paul@tclg.com
Telephone No.:  (650) 227-8000
Facsimile No.:  (650) 227-8001
 
(b) if to Company or Stockholders, to:


Gleneayre Farms, Inc.
573 Eayrestown Road
Mt. Holly, NJ  08060
 
- 51 -

--------------------------------------------------------------------------------


 
Attention:  Robert T. Healey,
Stockholder Representative
Telephone No.:  (609) 267-2458
Facsimile No.:  (609) 261-0799
 
with a copy to:


Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, Pennsylvania 19312-1183
Attention: William A. Scari, Jr., Esquire
 
12.3 Interpretation.  The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.”  References to an “Article” or a “Section” when used herein without
further attribution shall refer to the particular Articles or Sections of this
Agreement.  References to “dollars” when used herein without further attribution
shall refer to the currency of the United States of America.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
 
12.4 Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that not all parties need
sign the same counterpart.
 
12.5 Entire Agreement; Assignment.  This Agreement, the schedules and Exhibits
hereto, and the documents and instruments and other agreements among the parties
hereto referenced herein:  (a) constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings (including any Memorandum of Terms, Letter to Intent, Term Sheet,
and Memorandum of Understanding or similar document), both written and oral,
among the parties with respect to the subject matter hereof; (b) are not
intended to confer upon any other person any rights or remedies hereunder; and
(c) shall not be assigned by operation of law or otherwise except as otherwise
specifically provided.
 
12.6 Severability.  In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 
- 52 -

--------------------------------------------------------------------------------


 
12.7 Other Remedies.  Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.
 
12.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws
thereof.  Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any court within New Castle County, Delaware, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of California for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process.
 
12.9 Forum and Venue.  Any judicial action or proceeding arising hereunder or
relating hereto shall be brought in, and the Parties hereby consent to the
exclusive, personal jurisdiction of, the state and federal courts located in
Wilmington, Delaware.  Buyer, Acquisition Sub and Company hereby consent to the
jurisdiction of such courts and hereby appoints its counsel identified in
Section 12.2 as its agent for service of process.
 
12.10 Rules of Construction.  The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
12.11 No Waiver of Rights.  No waiver of any rights of the Company, on the one
hand, or the Buyer and Acquisition Sub, on the other hand, under this Agreement
shall be effective unless it is in writing and executed by a duly authorized
representative of the party against whom enforcement of any such waiver is
sought.  No failure or delay on the part of any party in the exercise of any
power or right under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right.  The waiver by any
party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach under this Agreement.
 
12.12 Section and Paragraph Titles.  The Section and paragraph titles used in
this Agreement are for convenience only and are not intended to define or limit
the contents or substance of any such Section or paragraph.
 
12.13 Legal Fees.  The Buyer and the Acquisition Sub on the one hand and the
Company and the Stockholders on the other hand shall each bear their respective
expenses incurred in connection with this transaction, including the legal fees
and expenses incurred by them, whether this transaction closes or not.
 
- 53 -

--------------------------------------------------------------------------------


 
ARTICLE XIII

 
DEFINITIONS
 
13.1 Certain Definitions.
 
As used in this Agreement, the following terms shall have the meanings herein
specified, unless the context otherwise requires:
 
 
“Affiliate” shall mean any other person or entity under common control with
Company within the meaning of Section 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, of the United States, and the regulations
issued thereunder.
 
“Applicable Law” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, other requirement or rule of law.
 
“Authorized Action” shall have the meaning set forth in Section 12.1(d).
 
“Balance Sheet” shall have the meaning set forth in 2.7.
 
“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.
 
“Buyer Board” shall have the meaning set forth in Section 3.1.
 
“Buyer Bylaws” shall have the meaning set forth in Section 3.1.
 
“Buyer Certificate of Incorporation” shall have the meaning set forth in Section
3.1.
 
“Buyer Filed SEC Report” shall have the meaning set forth in Section 3.5(a).
 
“Buyer Financial Statements” shall have the meaning set forth in Section 3.5(b).
 
“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.2.
 
“Buyer Intellectual Property” shall mean any Intellectual Property and
Intellectual Property Rights that are owned by or exclusively licensed to Buyer.
 
“Buyer Organizational Documents” shall have the meaning set forth in Section
3.1.
 
“Buyer SEC Reports” shall have the meaning set forth in Section 3.5(a).
 
“Buyer’s Stock” shall have the meaning set forth in Section 1.8.
 
- 54 -

--------------------------------------------------------------------------------


 
“Cal-COBRA” shall mean the California Continuation Benefits Replacement Act.
 
“Certificate of Merger” shall have the meaning set forth in Section 1.2.
 
“Change in Control” shall mean any merger, share exchange, consolidation,
purchase or sale of securities, or other business combination or transaction of,
or involving, Buyer if immediately after such transaction Persons who hold a
majority of the then outstanding voting securities entitled to vote generally in
the election of directors or managers of the surviving entity in such
transaction (or the entity owning 100% of such surviving entity) are not
persons, entities or groups who held a majority of the combined voting power of
the then outstanding securities of Buyer and/or Surviving Corporation entitled
to vote generally in the election of directors immediately following the
Closing.
 
“Claim Notice” shall have the meaning set forth in Section 7.6(b).
 
“Closing” shall have the meaning set forth in Section 1.3.
 
“Closing Date” shall have the meaning set forth in Section 1.3.
 
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
 
“Common Stock” shall have the meaning set forth in Section 1.8.
 
“Common Stock Per Share Merger Consideration” shall have the meaning set forth
in Section 1.8.
 
“Common Merger Consideration” shall have the meaning set forth in Section 1.8.
 
“Company Common Stock” shall have the meaning set forth in Section 2.2(a).
 
“Company Authorizations” shall have the meaning set forth in Section 2.16.
 
“Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other material arrangement providing for compensation,
severance, termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including without limitation, each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by Company or any Affiliate for the benefit of
any Employee, or with respect to which Company or any Affiliate has or may have
any liability or obligation.
 
“Company Intellectual Property” shall mean any Intellectual Property and
Intellectual Property Rights that are owned by or exclusively licensed to
Company.
 
“Company Registered Intellectual Property Rights” shall have the meaning set
forth in Section 2.13(a).
 
- 55 -

--------------------------------------------------------------------------------


 
“Company Stock Certificates” shall have the meaning set forth in Section
1.11(a).
 
“Conflict” shall have the meaning set forth in Section 2.4.
 
“Continuing Employee” shall have the meaning set forth in Section 5.9.
 
“Contract” or “Contracts” shall have the meaning set forth in Section 2.4.
 
“Conversion Shares” shall mean any shares of Buyer’s common stock issuable upon
conversion of the Note.
 
“Disclosure Schedules” shall have the meaning set forth in ARTICLE II.
 
“DGCL” shall have the meaning set forth in Section 1.1.
 
“Dissenting Shares” shall have the meaning set forth in Section 1.12.
 
“Effective Time” shall have the meaning set forth in Section 1.2.
 
“Employee” shall mean any current or former employee, consultant, member,
manager or director of Company or any Affiliate.
 
“Employee Agreement” shall mean each management, employment, severance,
consulting, relocation, repatriation, expatriation, visas, work permit or other
agreement, or contract between Company or any Affiliate and any Employee.
 
“Employee Benefit Plan” shall mean any deferred compensation, pension, profit
sharing, stock bonus, restricted stock, stock option, stock purchase, savings,
group insurance or retirement plan, and all vacation pay, severance pay, life,
health, disability, premium conversion, flexible spending, incentive
compensation, consulting, bonus and other employee benefit or fringe benefit
plans or arrangements (whether written or unwritten) maintained by the Company
or any of its respective ERISA Affiliates (including, without limitation, any
benefit plan or arrangement maintained for retirees) within the previous three
plan years or with respect to which contributions are or were (within such three
year period) made or required to be made by the Company or any of its respective
ERISA Affiliates or with respect to which the Company or any of its respective
ERISA Affiliates has any liability.
 
“Environmental Permits” shall have the meaning set forth in Section 2.20(c).
 
“Equipment” shall have the meaning set forth in Section 2.12(c).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Financial Statements” shall have the meaning set forth in 2.7.
 
“FMLA” shall mean the Family Medical Leave Act of 1993, as amended.
 
- 56 -

--------------------------------------------------------------------------------


 
“FUTA” shall have the meaning set forth in Section 2.10(b).
 
“FICA” shall have the meaning set forth in Section 2.10(b).
 
“GAAP” shall mean generally accepted accounting principles in the United States,
applied on a basis consistent with the Company’s past practice.
 
“Governmental Entity” shall have the meaning set forth in Section  2.5.
 
“Hazardous Material” shall have the meaning set forth in Section 2.20(a).
 
“Hazardous Material Activity” shall have the meaning set forth in Section
2.20(b).
 
“Indemnified Party” shall have the meaning set forth in Section 7.6(a).
 
“Indemnifying Party” shall have the meaning set forth in Section 7.6(a).
 
“Indemnity Cap” shall have the meaning set forth in Section 7.45.
 
“Indemnity Date” shall have the meaning set forth in Section 7.7(a).
 
“Indemnity Notice” shall have the meaning set forth in Section 7.6(a).
 
“Indemnity Payment Date” shall have the meaning set forth in Section 7.7(a).
 
“Intellectual Property” shall mean any or all of the following (i) works of
authorship including, without limitation, computer programs, source code and
executable code, whether embodied in software, firmware or otherwise,
documentation, designs, files, records, data and mask works, (ii) inventions
(whether or not patentable), discoveries, improvements, and technology, (iii)
proprietary and confidential information, trade secrets and, know how, and show
how, (iv) databases, data compilations and collections and technical data, (v)
logos, trade names, indicia of origin, trade dress, trademarks and service
marks, (vi) domain names, web addresses and sites, (vii) tools, methods and
processes, and (viii) all instantiations of the foregoing in any form and
embodied in any media.
 
“Intellectual Property Rights” shall mean worldwide common law and statutory
legal rights arising from or associated with (i) patents and patent applications
and divisions, continuations, continuations-in-part, renewals, reissuances and
extensions of the foregoing (as applicable), (ii) works of authorship including
copyrights, copyright registrations and copyright applications and “moral”
rights, (iii) the protection of trade and industrial secrets and confidential
information, and (iv) trademarks, trade names and service marks.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Key Employees” shall have the meaning set forth in Section 6.3(e).
 
- 57 -

--------------------------------------------------------------------------------


 
“Knowledge” shall mean with respect to any representation, warranty or statement
of any party in this Agreement that is qualified by such party’s “knowledge,”
the knowledge of such party, and, in the case of the Company or the Buyer, the
actual knowledge of its officers and directors and that knowledge which could
have been acquired by such officers and directors after making due inquiry and
exercising such due diligence as a prudent businessperson would have made or
exercised in light of all the circumstances applicable thereto.
 
“Legal Proceeding” shall mean any action, suit, arbitration, claim or
investigation by or before any Governmental Entity, any arbitration or
alternative dispute resolution panel, or any other legal, administrative or
other proceeding.
 
“Letter of Transmittal” shall have the meaning set forth in Section 1.11(b).
 
“Loss” or “Losses” shall have the meaning set forth in Section 7.2.
 
“Material Adverse Effect” shall mean any event or condition of any character
that has had or is reasonably likely to result in a change, event or effect that
is materially adverse to the business or the assets (including intangible
assets), condition (financial or otherwise), results of operations or
capitalization of a party to this Agreement.
 
“Market” shall have the meaning set forth in Section 12.1(d).
 
“Merger” shall have the meaning set forth in Section 1.1.
 
“Offer Letter” shall have the meaning set forth in Section 5.9.
 
“Note” shall have the meaning set forth in Section 1.10.
 
“Order” shall mean any judgment, order, writ, decree, injunction or other
determination whatsoever of any Governmental Entity or any other entity or body
whose finding, ruling or holding is legally binding or is enforceable as a
matter of right (in any case, whether preliminary or final).
 
“Payment Agent” shall have the meaning set forth in Section 1.11(a).
 
“Permitted Encumbrances” shall have the meaning set forth in 2.6.
 
“Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited liability company, proprietorship, joint venture,
trust, association, union, entity, or other form of business organization or any
Governmental or Regulatory Authority whatsoever.
 
“Pledge Agreement” shall have the meaning set forth in Section 7.7(a).
 
“Post-Closing Audit” shall have the meaning set forth in Section 5.10.
 
“PTO” shall have the meaning set forth in Section 2.13(a).
 
- 58 -

--------------------------------------------------------------------------------


 
“Registered Intellectual Property Rights” shall mean Intellectual Property
Rights that have been registered, filed, certified or otherwise perfected by
recordation with any state, government or other public legal authority.
 
“Requirement of Law” shall mean, with respect to any Person, any provision of
law, statute, treaty, rule, regulation, ordinance, executive order or
pronouncement having the effect of law, whether domestic or foreign, or any
Order, whether domestic or foreign, to which, in each case, such Person or any
of such Person’s properties, operations, business or assets is bound or subject.
 
“Returns” shall have the meaning set forth in 2.10(a).
 
“SEC Documents” shall have the meaning set forth in Section 3.2.
 
“Stockholders” shall have the meaning set forth in Section 1.4.
 
“Stockholders” Representative Agreement” shall have the meaning set forth in
Section 12.1(a).
 
“Surviving Corporation” shall have the meaning set forth in Section 1.1.
 
“Survivor’s bylaws” shall have the meaning set forth in Section 1.5.
 
“Survivor’s Certificate of Incorporation” shall have the meaning set forth in
Section 1.5.
 
“Survivor’s Constituent Documents” shall have the meaning set forth in Section
1.5.
 
“Tax” or, collectively, “Taxes” shall mean any and all federal, state, local and
foreign taxes or similar governmental assessments, charges duties and
impositions, including taxes based upon or measured by gross receipts, income,
profits, sales, goods and services, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, employment, excise and
property taxes, together with all interest, penalties and additions imposed with
respect to such amounts.
 
“Threshold Amount” shall have the meaning set forth in Section 7.2.




[Remainder of page intentionally left blank.]
 
 
- 59 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyer, Company and Stockholders’ Representative,
intending to be legally bound hereby, have executed this Agreement by their duly
authorized officers.
 


 

  ANTS SOFTWARE INC.,     A Delaware corporation                             By:
  /s/
    Name:   Joseph M. Kozak     Title:   Chairman, Chief Executive Officer and
President              ANTS HOLDINGS, INC.,     A Delaware corporation          
                  By: 
  /s/
    Name: Joseph M. Kozak     Title:   Chairman, Chief Executive Officer and
President                     INVENTA TECHNOLOGIES, INC.,     A Delaware
corporation                             By: 
  /s/
    Name:  Robert T. Healey     Title:   Chairman             STOCKHOLDERS’
REPRESENTATIVE            
/s/
    Robert T. Healey, solely in his representative      capacity as
Stockholders’ Representative  

 
 
- 60 -